AMENDED AND RESTATED


REVOLVING CREDIT AGREEMENT


DATED AS OF NOVEMBER 19, 2004


AMONG


RUBY TUESDAY, INC.,
AS BORROWER,



THE LENDERS FROM TIME TO TIME PARTY HERETO


AND


BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, ISSUING BANK AND
SWINGLINE LENDER

--------------------------------------------------------------------------------


BANC OF AMERICA SECURITIES LLC
AS LEAD ARRANGER AND BOOK MANAGER

--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page
ARTICLE I DEFINITIONS; CONSTRUCTION   1 

    Section 1.1 Definitions. 1      Section 1.2 Classifications of Loans and
Borrowings. 21      Section 1.3 Accounting Terms and Determination. 21 
    Section 1.4 Terms Generally. 22      Section 1.5 Letter of Credit Amounts.
22 


ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS   23 

    Section 2.1 General Description of Facilities. 23      Section 2.2 Revolving
Loans. 23      Section 2.3 Procedure for Revolving Borrowings. 23      Section
2.5 Swingline Commitment. 25      Section 2.6 Procedure for Swingline Borrowing;
Etc. 25      Section 2.7 Funding of Borrowings. 26      Section 2.8 Interest
Elections. 27      Section 2.9 Optional Reduction and Termination of
Commitments. 28      Section 2.10 Repayment of Loans. 28      Section 2.11
Evidence of Indebtedness. 29      Section 2.12 Prepayments. 29      Section 2.13
Interest on Loans. 30      Section 2.14 Fees. 30      Section 2.15 Computation
of Interest and Fees. 31      Section 2.16 Inability to Determine Interest
Rates. 32      Section 2.17 Illegality. 32      Section 2.18 Increased Costs.
33      Section 2.19 Funding Indemnity. 34      Section 2.20 Taxes. 34 
    Section 2.21 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
36      Section 2.22 Mitigation of Obligations; Replacement of Lenders. 37 
    Section 2.23 Letters of Credit. 38 


ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT   43 

    Section 3.1 Conditions To Effectiveness. 43      Section 3.2 Each Credit
Event. 45      Section 3.3 Delivery of Documents. 46 


ARTICLE IV REPRESENTATIONS AND WARRANTIES   46 

    Section 4.1 Existence; Power. 46      Section 4.2 Organizational Power;
Authorization. 46      Section 4.3 Governmental Approvals; No Conflicts. 47 
    Section 4.4 Financial Statements. 47 

--------------------------------------------------------------------------------

-i-

--------------------------------------------------------------------------------

    Section 4.5 Litigation and Environmental Matters. 47      Section 4.6
Compliance with Laws and Agreements. 48      Section 4.7 Investment Company Act,
Etc. 48      Section 4.8 Taxes. 48      Section 4.9 Margin Regulations. 48 
    Section 4.10 ERISA. 48      Section 4.11 Ownership of Property. 49 
    Section 4.12 Disclosure. 49      Section 4.13 Labor Relations. 49 
    Section 4.14 Subsidiaries. 50 


ARTICLE V AFFIRMATIVE COVENANTS   50 

    Section 5.1 Financial Statements and Other Information. 50      Section 5.2
Notices of Material Events. 52      Section 5.3 Existence; Conduct of Business.
52      Section 5.4 Compliance with Laws, Etc. 53      Section 5.5 Payment of
Obligations. 53      Section 5.6 Books and Records. 53      Section 5.7
Visitation, Inspection, Etc. 53      Section 5.8 Maintenance of Properties;
Insurance. 53      Section 5.9 Use of Proceeds and Letters of Credit. 54 
    Section 5.10 Additional Subsidiaries. 54      Section 5.11 Additional
Guaranties. 54 


ARTICLE VI FINANCIAL COVENANTS   55 

    Section 6.1 Minimum Fixed Charge Coverage Ratio. 55      Section 6.2 Maximum
Adjusted Total Debt to EBITDAR Ratio. 55      Section 6.3 Maximum Adjusted Total
Debt to Adjusted Total Capital Ratio. 55 


ARTICLE VII NEGATIVE COVENANTS   55 

    Section 7.1 Indebtedness. 55      Section 7.2 Negative Pledge. 57 
    Section 7.3 Fundamental Changes. 58      Section 7.4 Investments, Loans,
Etc. 58      Section 7.5 Restricted Payments. 59      Section 7.6 Sale of
Assets. 59      Section 7.7 Transactions with Affiliates. 60      Section 7.8
Restrictive Agreements. 61      Section 7.9 Sale and Leaseback Transactions. 61 
    Section 7.10 Hedging Agreements. 61      Section 7.11 Amendment to Material
Documents. 61      Section 7.12 Accounting Changes. 62      Section 7.13 ERISA.
62 


ARTICLE VIII EVENTS OF DEFAULT   62 

    Section 8.1 Events of Default. 62 

--------------------------------------------------------------------------------

-ii-

--------------------------------------------------------------------------------


ARTICLE IX THE ADMINISTRATIVE AGENT   65 

    Section 9.1 Appointment and Authority. 65      Section 9.2 Rights as a
Lender. 65      Section 9.3 Exculpatory Provisions. 65      Section 9.4 Reliance
by Administrative Agent. 66      Section 9.5 Delegation of Duties. 67 
    Section 9.6 Resignation of Administrative Agent. 67      Section 9.7
Non-Reliance on Administrative Agent and Other Lenders. 68      Section 9.8
Administrative Agent May File Proofs of Claim. 68      Section 9.9 Guaranty
Matters. 69      Section 9.10 No Other Duties, Etc. 69 


ARTICLE X MISCELLANEOUS   69 

    Section 10.1 Notices. 69      Section 10.2 Waiver; Amendments. 71 
    Section 10.3 Expenses; Indemnification. 72      Section 10.4 Successors and
Assigns. 73      Section 10.5 Governing Law; Jurisdiction; Consent to Service of
Process. 76      Section 10.6 WAIVER OF JURY TRIAL. 76      Section 10.7 Right
of Setoff. 77      Section 10.8 Counterparts; Integration. 77      Section 10.9
Survival. 77      Section 10.10 Severability. 78      Section 10.11
Confidentiality. 78      Section 10.12 Interest Rate Limitation. 78      Section
10.13 Payments Set Aside. 79      Section 10.14 Patriot Act Notice. 79 

--------------------------------------------------------------------------------

-iii-

--------------------------------------------------------------------------------

Schedules    
Schedule 1.1 - Applicable Margin and Applicable Commitment Fee Percentage
Schedule 4.14 - Subsidiaries Schedule 7.1 - Outstanding Indebtedness Schedule
7.2 - Existing Liens Schedule 7.4 - Existing Investments Schedule 7.8 -
Restrictive Agreements
Exhibits
Exhibit A - Revolving Credit Note Exhibit C - Swingline Note Exhibit D - Form of
Assignment and Acceptance Exhibit E - Form of Subsidiary Guaranty Agreement
Exhibit F - Form of Indemnity, Subrogation and Contribution Agreement
Exhibit 2.3 - Notice of Revolving Borrowing Exhibit 2.6 - Notice of Swingline
Borrowing Exhibit 2.8 - Form of Continuation/Conversion Exhibit 3.1(b)(iv) -
Form of Secretary's Certificate of Ruby Tuesday, Inc. Exhibit 3.1(b)(vii) - Form
of Officer's Certificate

--------------------------------------------------------------------------------

-iv-

--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

        THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”)
is made and entered into as of November 19, 2004, by and among RUBY TUESDAY,
INC., a Georgia corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”) and BANK
OF AMERICA, N.A., in its capacity as Administrative Agent for the Lenders (the
“Administrative Agent”), as Issuing Bank (the “Issuing Bank”), and as Swingline
Lender (the “Swingline Lender”).

        W I T N E S S E T H:

        WHEREAS, the Borrower, the lenders party thereto and Bank of America,
N.A., as agent, are parties to that certain Revolving Credit and Term Loan
Agreement dated as of July 26, 2002 (as amended and modified, the “Existing
Credit Agreement”);

        WHEREAS, the Lenders have agreed to amend and restate the Existing
Credit Agreement on the terms and conditions hereinafter set forth;

        WHEREAS, in connection with the refinancing of the Existing Credit
Agreement in accordance with the terms hereof, the Borrower has requested that
the Lenders establish a $200,000,000 revolving credit facility (which shall
include a $20,000,000 swingline subcommitment and a $40,000,000 letter of credit
subcommitment);

        WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders severally, to the extent of their respective Commitments as defined
herein, are willing to severally establish the requested revolving credit
facility;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:


ARTICLE I


DEFINITIONS; CONSTRUCTION

      Section 1.1     Definitions.

        In addition to the other terms defined herein, the following terms used
herein shall have the meanings herein specified (to be equally applicable to
both the singular and plural forms of the terms defined):

        “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.

--------------------------------------------------------------------------------

-1-

--------------------------------------------------------------------------------

        “Adjusted Total Capital” shall mean, as of any date of determination,
the sum of (i) Adjusted Total Debt as of such date and (ii) Consolidated Net
Worth as of such date.

        “Adjusted Total Debt” shall mean, as of any date of determination, (i)
all Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
including without limitation all Loans and LC Exposure, but excluding all
Indebtedness of the type described in subsection (xi) of the definition of
Indebtedness and excluding any Synthetic Lease Obligations to the extent that
such Synthetic Lease Obligations are included in clause (ii) below, plus (ii) to
the extent not included in clause (i), the present value of all lease
obligations arising under operating leases of Borrower and its Subsidiaries as
determined in accordance with GAAP, applying a discount rate of ten
percent (10%).

        “Adjusted Total Debt to Adjusted Total Capital Ratio” shall mean, as of
any date of determination, the ratio of (i) Adjusted Total Debt as of such date
to (ii) Adjusted Total Capital as of such date.

        “Adjusted Total Debt to EBITDAR Ratio” shall mean, as of any date of
determination, the ratio of (i) Adjusted Total Debt as of such date to (ii)
Consolidated EBITDAR as of such date, measured for the four Fiscal Quarter
period ending on such date.

        “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.

        “Administrative Questionnaire” shall mean, with respect to each Lender,
an administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

        “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.

        “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Revolving Commitments, including any Incremental
Facility if and to the extent made pursuant to Section 2.4 of this Agreement, of
all Lenders from time to time. On the Closing Date, the Aggregate Revolving
Commitment Amount equals $200,000,000.

        “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders plus all Incremental Facility amounts of
any of the Lenders at any time outstanding.

        “Applicable Commitment Fee Percentage” shall mean, as of any date, the
percentage per annum determined by reference to the applicable Adjusted Total
Debt to EBITDAR Ratio in effect on such date as set forth on Schedule 1.1
attached hereto; provided, that a change in the Applicable Commitment Fee
Percentage resulting from a change in the Adjusted Total Debt to EBITDAR Ratio
shall be effective on the second Business Day after the date the Borrower is
required to deliver the financial statements required by Section 5.1(a) or (b)

--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------

and the compliance certificate required by Section 5.1 (c); provided, further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such certificate, the Applicable Commitment Fee Percentage shall
be at Level IV until such time as such financial statements and certificate are
delivered, at which time the Applicable Commitment Fee Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Commitment Fee Percentage from the Closing Date until the first financial
statement and compliance certificate are required to be delivered shall be at
Level II.

        “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.

        “Applicable Margin” shall mean, as of any date, the percentage per annum
determined by reference to the applicable Adjusted Total Debt to EBITDAR Ratio
in effect on such date as set forth on Schedule 1.1 attached hereto; provided,
that a change in the Applicable Margin resulting from a change in such ratio
shall be effective on the second Business Day after which the Borrower is
required to deliver the financial statements required by Section 5.1(a) or (b)
and the compliance certificate required by Section 5.1(c); provided, further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such certificate, the Applicable Margin shall be at Level IV
until such time as such financial statements and certificate are delivered, at
which time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the first financial statement and compliance certificate are required to be
delivered shall be at Level II.

        “Approved Fund” means any Person (other than a natural Person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

        “Arranger” shall mean Banc of America Securities LLC.

        “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit D attached hereto or any other form approved by
the Administrative Agent.

        “Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

        “Bank of America” means Bank of America, N.A. and its successors.

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------

        “BAS” shall mean Banc of America Securities LLC.

        “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

        “Borrower” shall have the meaning in the introductory paragraph hereof.

        “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

        “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Charlotte, North Carolina are authorized
or required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which dealings in Dollars are carried on in the London
interbank market.

        “Capital Expenditures” shall mean for any period, without duplication,
(a) the additions to property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (b) Capital Lease Obligations incurred by
the Borrower and its Subsidiaries during such period.

        “Capital Lease Obligations” of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower; or (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither (i)
nominated by the current board of directors nor (ii) appointed by directors so
nominated.

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------

        “Change in Law” shall mean (i) the adoption of any applicable law, rule
or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) the making or issuance by any Governmental Authority after
the date of this Agreement of any request, guideline or directive (whether or
not having the force of law) requiring compliance by any Lender (or its
Applicable Lending Office) or the Issuing Bank (or for purposes of
Section 2.18(b), by such Lender’s or the Issuing Bank’s holding company, if
applicable).

        “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
LC Commitment.

        “Closing Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and Section 3.2 have been satisfied or waived in accordance
with Section 10.2.

        “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.

        “Commitment” shall mean a Revolving Commitment, a Swingline Commitment
or a LC Commitment or any combination thereof (as the context shall permit or
require).

        “Consolidated Assets” shall mean, as of any date, the total assets of
the Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP.

        “Consolidated Companies” shall mean, collectively, the Borrower and any
of its Subsidiaries, and “Consolidated Company” shall mean, individually, the
Borrower or any of its Subsidiaries.

        “Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, (i) Consolidated Interest Expense, (ii) income tax
expense determined on a consolidated basis in accordance with GAAP, (iii)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP and (iv) all other non-cash charges determined on a consolidated basis
in accordance with GAAP, in each case for such period.

        “Consolidated EBITDAR” shall mean, for the Borrower and its Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated EBITDA plus (b)
Consolidated Lease Expense, in each case for such period.

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------

        “Consolidated EBITR” shall mean, for the Borrower and its Subsidiaries
for any period, an amount equal to the sum of (a) Consolidated Net Income for
such period plus (b) to the extent deducted in determining Consolidated Net
Income for such period, (i) Consolidated Interest Expense, (ii) income tax
expense determined on a consolidated basis in accordance with GAAP, (iii) all
other non-cash charges, determined on a consolidated basis in accordance with
GAAP, and (iv) Consolidated Lease Expense, in each case for such period.

        “Consolidated Fixed Charges” shall mean, for the Borrower and its
Subsidiaries for any period, the sum (without duplication) of (a) Consolidated
Interest Expense for such period and (b) Consolidated Lease Expense for such
period.

        “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Leases Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements during such period (whether or not actually
paid or received during such period).

        “Consolidated Lease Expense” shall mean, for any period, the aggregate
amount of fixed and contingent rental and operating lease expense payable by the
Borrower and its Subsidiaries with respect to leases of real and personal
property (excluding Capital Lease Obligations) determined on a consolidated
basis in accordance with GAAP for such period.

        “Consolidated Net Income” shall mean, for any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets, (iii) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

        “Consolidated Net Worth” shall mean, as of any date, (i) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries, minus the sum of
(i) the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP and (ii) the amount of any write-up in the book value of
any assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP.

        “Consolidated Restaurant Revenues” shall mean, for the Borrower and its
Subsidiaries for any period, an amount equal to the restaurant sales and
operating revenue generated at the restaurant level determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) any franchise royalty revenues or fees.

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------

        “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.

        “Control” shall mean the power, directly or indirectly, either to (i)
vote 5% or more of securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.

        “Debtor Relief Laws” shall mean the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

        “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

        “Default Interest” shall have the meaning set forth in Section 2.13(c).

        “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.

        “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by the Administrative Agent, the Issuing Bank, and unless (x) such
Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, approved by the Borrower (each such approval not to
be unreasonably withheld or delayed) provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries. If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in paragraph (b)(i) of Section 10.4), the Borrower shall be deemed to have given
its consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

        “Employee Benefit Plans” shall mean, collectively, Borrower’s Employee
Stock Purchase Plan, the Morrison Incorporated Long Term Incentive Plan, the
1984 Morrison Incorporated Long Term Incentive Plan, the 1987 Stock Bonus and
Non-Qualified Stock Option Plan, the 1989 Non-Qualified Stock Incentive Plan,
the Ruby Tuesday, Inc. 1996 Stock Incentive Plan, the Ruby Tuesday, Inc. 1996
Non-Executive Stock Incentive Plan, the Ruby Tuesday, Inc. Stock Incentive and
Deferred Compensation Plan for Directors, the Ruby

--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------

Tuesday, Inc. Salary Deferral Plan, the Ruby Tuesday, Inc. Deferred Compensation
Plan and any salary deferral or deferred compensation plan of any Subsidiary or
franchisee of Borrower pursuant to which the equity securities of Borrower or
any Subsidiary are the subject of rights to acquire such equity securities, an
investment option under such plan or a matching contribution under such plan; in
each case as any such plan may be amended, modified or replaced by successor
plan thereto.

        “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material.

        “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any actual or alleged exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any successor statute.

        “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

        “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------

        “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.

        “Eurodollar Reserve Percentage” shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next 1/100th of 1%) in effect on any day to which the Administrative Agent
is subject with respect to the Adjusted LIBO Rate pursuant to regulations issued
by the Board of Governors of the Federal Reserve System (or any Governmental
Authority succeeding to any of its principal functions) with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.

        “Event of Default” shall have the meaning provided in Article VIII.

        “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new Applicable Lending Office, other than
taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e).

        “Existing Credit Agreement” shall have the meaning given to such term in
the first WHEREAS paragraph.

        “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------

        “Fee Letter” shall mean that certain fee letter, dated as of
September 23, 2004, executed by Bank of America and Banc of America Securities
LLC and accepted by Borrower.

        “Fiscal Quarter” shall mean any fiscal quarter of the Borrower or the
Consolidated Companies, as applicable.

        “Fixed Charge Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated EBITR to (b) Consolidated Fixed
Charges, in each case measured for the four Fiscal Quarter period ending on such
date.

        “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(3) of the Code.

        “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.

        “Franchise Facility Credit Agreement” means that certain Amended and
Restated Loan Facility Agreement and Guaranty, dated as of November 19, 2004,
among the Borrower, Bank of America, as servicer, and a syndicate of lenders, as
amended, extended, replaced or refinanced from time to time.

        “Franchise Facility” means that certain credit facility in the amount of
up to $48,000,000 extended by Bank of America, as servicer, to certain
franchisees of the Borrower, as guaranteed by the Borrower and certain of its
Subsidiaries, all pursuant to the Franchise Facility Credit Agreement, with an
option of the Borrower to increase such facility by $25,000,000 up to a total
amount of $73,000,000.

        “Franchise Partner” means, collectively, a limited liability company or
limited partnership in which the Borrower owns an equity interest pursuant to
the Franchise Partner Program.

        “Franchise Partner Program” shall mean the optional financing and
business structuring program offered by the Borrower to a limited number of
qualified restaurant operators, such operators to be determined by the Borrower
in its sole discretion, which provided such restaurant operators a business
structure for organizing, owning and funding the establishment and operation of
restaurants doing business under operating concepts owned by the Borrower.

        “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3.

        “Governmental Authority” shall mean the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------

        “Guarantor” shall mean each Subsidiary Loan Party now or hereafter a
party to the Subsidiary Guaranty Agreement or any Subsidiary that becomes a
party to the Subsidiary Guaranty Agreement pursuant to Section 5.11, and their
respective successors and permitted assigns.

        “Guaranty” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of Guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor ”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness or obligation; provided, that the term “Guaranty” shall not
include endorsements for collection or deposits in the ordinary course of
business. The amount of any Guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
Guaranty is made or, if not so stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith. The term
“Guarantee” used as a verb has a corresponding meaning.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Hedging Agreements” shall mean interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, commodity agreements and other similar
agreements or arrangements designed to protect against fluctuations in interest
rates, currency values or commodity values, in each case to which any Borrower
or any Subsidiary is a party.

        “Hostile Acquisition” shall mean any Investment resulting in control of
a Person involving a tender offer or proxy contest that has not been recommended
or approved by the board of directors of the Person that is the subject of the
Investment prior to the first public announcement or disclosure relating to such
Investment.

--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------

        “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided, that for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, (x) Off-Balance Sheet Liabilities and (xi) all obligations under Hedging
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

        “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

        “Indemnity and Contribution Agreement” shall mean the Indemnity,
Subrogation and Contribution Agreement as amended, restated, supplemented or
otherwise modified from time to time substantially in the form of Exhibit F,
among the Borrower, the Subsidiary Loan Parties and the Administrative Agent.

        “Information Memorandum” shall mean the Confidential Information
Memorandum dated September, 2004 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

        “Interest Period” shall mean (i) with respect to any Eurodollar
Borrowing, a period of one, two, three or six months, and (ii) with respect to a
Swingline Loan, a period of such duration not to exceed 10 days, as the Borrower
may request and the Swingline Lender may agree in accordance with Section 2.6;
provided, that:

    (i)        the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;


    (ii)        if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;


    (iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of the calendar month in which such Interest Period ends; and


--------------------------------------------------------------------------------

-12-

--------------------------------------------------------------------------------

    (iv)        no Interest Period may extend beyond the Revolving Commitment
Termination Date.


        “ISP” shall mean, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Laws Practice (or such later version thereof as may be in
effect at the time of issuance).

        “Issuing Bank” shall mean SunTrust Bank with respect to the SunTrust
Letter of Credit, and Bank of America with respect to all other Letters of
Credit issued pursuant to Section 2.23.

        “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

        “LC Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed or refinanced as a Loan
on the Business Day of such drawing.

        “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed $40,000,000.

        “LC Disbursement” shall mean a payment made by the Issuing Bank pursuant
to a Letter of Credit.

        “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.

        “LC Exposure” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all unreimbursed drawings under Letters of Credit, including all
L/C Borrowings. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. The LC Exposure of any Lender shall be its Pro
Rata Share of the total LC Exposure at such time.

--------------------------------------------------------------------------------

-13-

--------------------------------------------------------------------------------

        “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.

        “Letter of Credit” shall mean the SunTrust Letter of Credit and any
letter of credit issued pursuant to Section 2.23 by Bank of America for the
account of the Borrower pursuant to the LC Commitment.

        “LIBOR” shall mean, for any Interest Period (rounded upwards, as
necessary, to the nearest 1/100 of 1%) the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Base Rate” for such Interest Period
shall be the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

        “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).

        “Loan Documents” shall mean, collectively, this Agreement, the Notes (if
any), the LC Documents, the Fee Letter, all Notices of Borrowing, the Subsidiary
Guaranty Agreement, the Indemnity and Contribution Agreement, all Notices of
Conversion/Continuation and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

        “Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

        “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.

        “Margin Regulations” shall mean Regulation T, Regulation U and
Regulation X of the Board of Governors of the Federal Reserve System, as the
same may be in effect from time to time.

--------------------------------------------------------------------------------

-14-

--------------------------------------------------------------------------------

        “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform any of their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent, the Issuing Bank,
Swingline Lender, and the Lenders under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.

        “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect to any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

        “Material Subsidiary” shall mean (i) each Loan Party other than the
Borrower, and (ii) each other Subsidiary of the Borrower, now existing or
hereafter established or acquired, that at any time prior to the Revolving
Commitment Termination Date, has or acquires total assets in excess of
$5,000,000, or that accounted for or produced more than 5% of the Consolidated
Net Income (Loss) of the Borrower on a consolidated basis during any of the
three most recently completed fiscal years of the Borrower, or that is otherwise
material to the operations or business of the Borrower or another Material
Subsidiary.

        “Moody’s” shall mean Moody’s Investors Service, Inc.

        “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.

        “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.

        “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.

        “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.8(b) hereof.

        “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3(a).

        “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.6(a).

        “Obligations” shall mean all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition

--------------------------------------------------------------------------------

-15-

--------------------------------------------------------------------------------

in bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender (including the Swingline Lender) incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, and all obligations arising under Hedging Agreements
relating to the foregoing to the extent permitted hereunder, and all obligations
and liabilities incurred in connection with collecting and enforcing the
foregoing, together with all renewals, extensions, modifications or refinancings
thereof.

        “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions which do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person in accordance with GAAP.

        “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.

        “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

        “Participant” shall have the meaning set forth in Section 10.4(d).

        “Payment Office” shall mean the office of the Administrative Agent for
borrowings and paydowns as set forth in Section 10.1, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.

        “Permitted Encumbrances” shall mean:

    (i)        Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


    (ii)        statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other Liens imposed by law created in
the ordinary course of business for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


--------------------------------------------------------------------------------

-16-

--------------------------------------------------------------------------------

    (iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


    (iv)        deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


    (v)        judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP; and


    (vi)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;


        provided, that the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

        “Permitted Investments” shall mean:

    (i)        direct obligations of, or obligations the principal of and
interest on which are unconditionally Guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;


    (ii)        commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;


    (iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or Guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


    (iv)        fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and


--------------------------------------------------------------------------------

-17-

--------------------------------------------------------------------------------

    (v)        mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.


        “Permitted Liens” means all Liens permitted under Section 7.2.

        “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.

        “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

        “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Loan funded under such
Commitment), and the denominator of which shall be the sum of such Commitments
of all Lenders (or if such Commitments have been terminated or expired or the
Loans have been declared to be due and payable, all Loans of all Lenders funded
under such Commitments) and (ii) with respect to all Commitments of any Lender
at any time, the numerator of which shall be the sum of such Lender’s Revolving
Commitment (or if the Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, such Lender’s Revolving
Loan) and the denominator of which shall be the sum of all Lenders’ Revolving
Commitments (or if the Revolving Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Loans).

        “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.

        “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

        “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

        “Required Lenders” shall mean, at any time, Lenders holding at least 51%
of the aggregate outstanding Revolving Commitments at such time or, if the
Commitments are no longer in effect, Lenders holding at least 51% of the
aggregate outstanding Loans.

        “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation and bylaws or other organizational or governing
documents of such Person, and any

--------------------------------------------------------------------------------

-18-

--------------------------------------------------------------------------------

law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

        “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of the Borrower.

        “Restricted Payment” shall have the meaning set forth in Section 7.5.

        “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit (subject to the terms herein) and Swingline
Loans in an aggregate principal amount not exceeding the amount set forth with
respect to such Lender on the signature pages to this Agreement, or in the case
of a Person becoming a Lender after the Closing Date, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance Agreement
executed by such Person as an assignee, as the same may be changed pursuant to
terms hereof.

        “Revolving Commitment Termination Date” shall mean the earlier of (i)
November 19, 2009, or (ii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

        “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, such Lender’s LC Exposure and such Lender’s Swingline Exposure.

        “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.

        “Revolving Lenders” shall mean, at any time, Lenders holding outstanding
Revolving Loans and unused Revolving Commitments at such time or if the Lenders
have no Revolving Loans outstanding, then Lenders holding the Revolving
Commitments.

        “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.

        “S&P” shall mean Standard & Poor’s.

        “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of

--------------------------------------------------------------------------------

-19-

--------------------------------------------------------------------------------

such date, as well as any other corporation, partnership, joint venture, limited
liability company, association or other entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, are directly or indirectly
owned, controlled (intentionally lowercase) or held by the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

        “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement as amended, restated, supplemented or otherwise modified from time to
time, substantially in the form of Exhibit E, made by the Subsidiary Loan
Parties in favor of the Administrative Agent for the benefit of the Lenders.

        “Subordinated Debt” shall mean all Indebtedness of Borrower subordinated
to all obligations of Borrower or any other Loan Party arising under this
Agreement, the Notes, and the Guaranty Agreement, created, incurred or assumed
on terms and conditions satisfactory in all respects to the Administrative Agent
and the Required Lenders, including without limitation, with respect to interest
rates, payment terms, maturities, amortization schedules, covenants, defaults,
remedies, and subordination provisions, as evidenced by the written approval of
the Administrative Agent and Required Lenders.

        “Subsidiary Loan Party” shall mean any Material Subsidiary that is not a
Foreign Subsidiary.

        “SunTrust Letter of Credit” shall mean the letter of credit issued by
SunTrust Bank on October 19, 1995, Letter of Credit No. F501115, in favor of
Director, Division of SELF, in the face amount of $300,000.

        “Swingline Commitment” shall mean the commitment of the Swingline Lender
to make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $20,000,000.

        “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.6, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.

        “Swingline Lender” shall mean Bank of America and its successors.

        “Swingline Loan” shall mean a loan made to the Borrower by the Swingline
Lender under the Swingline Commitment.

        “Swingline Note” shall mean the promissory note of the Borrower payable
to the order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.

        “Swingline Rate” shall have the meaning assigned to such term in
Section 2.6.

--------------------------------------------------------------------------------

-20-

--------------------------------------------------------------------------------

        “Synthetic Lease” means a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

        “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

        “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        “Traditional Franchisee” means, collectively, a franchisee of the
Borrower that (i) is not a Franchise Partner and (ii) is not operating under the
Franchise Partner Program.

        “Type”, when used in reference to a Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

        “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

      Section 1.2     Classifications of Loans and Borrowings.

        For purposes of this Agreement, Loans may be classified and referred to
by Class (e.g. a “Revolving Loan” or “Swingline Loan”) or by Type (e.g. a
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
Class and Type (e.g. “Revolving Eurodollar Borrowing”).

      Section 1.3     Accounting Terms and Determination.

        Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 5.1(a); provided, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is

--------------------------------------------------------------------------------

-21-

--------------------------------------------------------------------------------

withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders; provided, further, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to change its fiscal year end in
accordance with Section 7.12 and such change effects any covenant in Article VI,
then the Borrower’s compliance with such covenant shall be determined on the
basis of the fiscal year end in effect immediately before such requested change
in fiscal year end became effective, until such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

      Section 1.4     Terms Generally.

        The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.

      Section 1.5     Letter of Credit Amounts.

        Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any LC Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

--------------------------------------------------------------------------------

-22-

--------------------------------------------------------------------------------


ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS

      Section 2.1     General Description of Facilities.

        Subject to and upon the terms and conditions herein set forth, (i) the
Revolving Lenders hereby establish in favor of the Borrower a revolving credit
facility pursuant to which the Revolving Lenders severally agree (to the extent
of such Lender’s Revolving Commitment) to make Revolving Loans to the Borrower
in accordance with Section 2.2, (ii) the Issuing Bank agrees to issue Letters of
Credit in accordance with Section 2.23, (iii) the Swingline Lender agrees to
make Swingline Loans in accordance with Section 2.5 and (iv) each Revolving
Lender agrees to purchase a participation interest in the Letters of Credit and
the Swingline Loans pursuant to the terms and conditions hereof; provided, that
in no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed at any time the
Aggregate Revolving Commitment Amount from time to time in effect.

      Section 2.2     Revolving Loans.

        Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make Revolving Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time that will not result in (i) such Revolving Lender’s
Revolving Credit Exposure exceeding such Revolving Lender’s Revolving Commitment
or (ii) the aggregate Revolving Credit Exposures of all Revolving Lenders
exceeding the Aggregate Revolving Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.

      Section 2.3     Procedure for Revolving Borrowings.

        The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving
Borrowing”) (x) prior to noon on the Business Day of the requested date of each
Base Rate Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to
the requested date of each Eurodollar Borrowing. Each Notice of Revolving
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Revolving Loan comprising such Borrowing
and (iv) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period). Each Revolving Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request. The aggregate
principal amount of each Eurodollar Borrowing shall be not less than $5,000,000
or a larger multiple of $1,000,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Base Rate Loans made pursuant to Section 2.6 or
Section 2.23 may be made in lesser amounts as provided therein. At no time shall
the total number of Eurodollar

--------------------------------------------------------------------------------

-23-

--------------------------------------------------------------------------------

Borrowings outstanding at any time exceed eight. Promptly following the receipt
of a Notice of Revolving Borrowing in accordance herewith, the Administrative
Agent shall advise each Revolving Lender of the details thereof and the amount
of such Lender’s Revolving Loan to be made as part of the requested Revolving
Borrowing.

      Section 2.4    Incremental Facility.

        Subject to the terms and conditions set forth herein, the Borrower shall
have the right, at any time and from time to time (but not to exceed four (4)
increases in the aggregate) prior to the date that is ninety (90) days prior to
the Revolving Commitment Termination Date, to incur additional Indebtedness
under this Credit Agreement in the form of an increase to the Aggregate
Revolving Committed Amount (each an “Incremental Facility”) by an aggregate
amount of up to $100,000,000. The following terms and conditions shall apply to
each Incremental Facility: (a) the loans made under any such Incremental
Facility (each an “Additional Loan”) shall constitute Obligations and will be
guaranteed with the other Obligations on a pari passu basis, (b) any such
Incremental Facility shall have the same terms (including interest rate and
maturity date) as the existing Revolving Loans, (c) any such Incremental
Facility shall be entitled to the same voting rights as the existing Revolving
Loans and shall be entitled to receive proceeds of prepayments on the same basis
as the existing Revolving Loans, (d) any such Incremental Facility shall be
obtained from existing Lenders or from other banks, financial institutions or
investment funds, in each case in accordance with the terms set forth below, (e)
any such Incremental Facility shall be in a minimum principal amount of
$10,000,000 and integral multiples of $10,000,000 in excess thereof, (f) the
proceeds of any Additional Loan will be used for the purposes set forth in
Section 5.9, (g) the Borrower shall execute a Revolving Credit Note in favor of
any new Lender, if requested by such Lender, (h) the conditions to Extensions of
Credit in Section 3.2 shall have been satisfied and (i) the Administrative Agent
shall have received from the Borrower updated financial projections and an
officer’s certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to any such Incremental Facility on a pro forma basis, the Borrower will
be in compliance with the financial covenants set forth in Article VI.
Participation in the Incremental Facility shall be offered first to each of the
existing Lenders, but no Lender shall have any obligation to provide all or any
portion of the Incremental Facility. If the amount of the Incremental Facility
requested by the Borrower shall exceed the commitments which the existing
Lenders are willing to provide with respect to such Incremental Facility, then
the Borrower may invite other banks, financial institutions and investment funds
reasonably acceptable to the Administrative Agent to join this Credit Agreement
as Lenders hereunder for the portion of such Incremental Facility not taken by
existing Lenders, provided that such other banks, financial institutions and
investment funds shall enter into such joinder agreements to give effect thereto
as the Administrative Agent and the Borrower may reasonably request. If the
commitments received for any Incremental Facility exceed the amount of such
Incremental Facility, the borrower and the Administrative Agent shall have the
right to decide how such commitments are allocated. If commitments for the total
amount of the Incremental Facility requested by the Borrower are not obtained,
the Borrower shall have the right to accept the commitments which are obtained
and accept an Incremental Facility in an amount less than requested so long as
such accepted Incremental Facility exceeds the minimum amount set forth above.
The Borrower shall have the right to decline any Incremental Facility if the Pro
Rata Share of any existing Lender immediately prior to the implementation of the
Incremental Facility would be different immediately thereafter. The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Credit Agreement or any other Credit Document as may be
necessary to incorporate the terms of any new Incremental Facility therein.

--------------------------------------------------------------------------------

-24-

--------------------------------------------------------------------------------

      Section 2.5     Swingline Commitment.

        Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower during the Availability
Period in an aggregate principal amount outstanding at any time not to exceed
the lesser of (i) the Swingline Commitment then in effect and (ii) the
difference between the Aggregate Revolving Commitment Amount and the aggregate
Revolving Credit Exposures of all Lenders; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.

      Section 2.6     Procedure for Swingline Borrowing; Etc.

    (a)        The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.6 attached hereto (“Notice of Swingline
Borrowing”) prior to 2:00 p.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Base Rate
or any other interest rate as agreed between the Borrower and the Swingline
Lender (the “Swingline Rate”) and shall have an Interest Period (subject to the
definition thereof) as agreed between the Borrower and the Lender. The aggregate
principal amount of each Swingline Loan shall be not less than $100,000 or a
larger multiple of $50,000, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower. The Swingline Lender will make the proceeds
of each Swingline Loan available to the Borrower in Dollars in immediately
available funds at the account specified by the Borrower in the applicable
Notice of Swingline Borrowing not later than 3:00 p.m. on the requested date of
such Swingline Loan.

    (b)        The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Revolving
Lenders (including the Swingline Lender) to make a Base Rate Loan in an amount
equal to the unpaid principal amount of any Swingline Loan. Each Revolving
Lender will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.7, which will be used solely for the repayment of such
Swingline Loan.

--------------------------------------------------------------------------------

-25-

--------------------------------------------------------------------------------

    (c)        If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Revolving Lender (other than
the Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Revolving Lender shall promptly transfer, in immediately
available funds, the amount of its participating interest to the Administrative
Agent for the account of the Swingline Lender. If such Swingline Loan bears
interest at a rate other than the Base Rate, such Swingline Loan shall
automatically become a Base Rate Loan on the effective date of any such
participation and interest shall become payable on demand.

    (d)        Each Revolving Lender’s obligation to make a Base Rate Loan
pursuant to Section 2.6(b) or to purchase the participating interests pursuant
to Section 2.6(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Revolving Lender, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender, together
with accrued interest thereon for each day from the date of demand thereof at
the Federal Funds Rate. Until such time as such Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents. In addition, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans and any other
amounts due to it hereunder, to the Swingline Lender to fund the amount of such
Lender’s participation interest in such Swingline Loans that such Lender failed
to fund pursuant to this Section, until such amount has been purchased in full.

      Section 2.7     Funding of Borrowings.

    (a)        Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office (or 3:00
p.m. in the case of Base Rate Borrowing); provided that the Swingline Loans will
be made as set forth in Section 2.6. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.

    (b)        Unless the Administrative Agent shall have been notified by any
Lender prior to 5 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is

--------------------------------------------------------------------------------

-26-

--------------------------------------------------------------------------------

participating that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate for up to two (2) days and
thereafter at the rate specified for such Borrowing. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing. Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

    (c)        All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

      Section 2.8     Interest Elections.

    (a)        Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.

    (b)        To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.8 hereto (a “Notice of Conversion/Continuation”) that is to be
converted or continued, as the case may be, (x) prior to noon on the Business of
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
2:00 p.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of

--------------------------------------------------------------------------------

-27-

--------------------------------------------------------------------------------

Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Continuation/Conversion requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

    (c)        If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.

    (d)        Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

      Section 2.9     Optional Reduction and Termination of Commitments.

    (a)        Unless previously terminated, all Revolving Commitments shall
terminate on the Revolving Commitment Termination Date.

    (b)        Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, however, that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each
Revolving Lender, (ii) any partial reduction pursuant to this Section 2.9 shall
be in an amount of at least $5,000,000 and any larger multiple of $1,000,000,
and (iii) no such reduction shall be permitted which would reduce the Aggregate
Revolving Commitments to an amount less than the outstanding Revolving Credit
Exposures of all Lenders. Any such reduction in the Aggregate Revolving
Commitments shall result in a proportionate reduction (rounded to the next
lowest integral multiple of $100,000) in the Swingline Commitment and the LC
Commitment.

      Section 2.10     Repayment of Loans.

    (a)        The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

--------------------------------------------------------------------------------

-28-

--------------------------------------------------------------------------------

    (b)        The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.

      Section 2.11     Evidence of Indebtedness.

    (a)        Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.8, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.8,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure or delay of any
Lender or the Administrative Agent in maintaining or making entries into any
such record or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans (both principal and unpaid accrued interest)
of such Lender in accordance with the terms of this Agreement.

    (b)        At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and, in the case of the Swingline Lender only, a Swingline
Note, payable to the order of such Lender.

      Section 2.12     Prepayments.

        The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 12:00 noon not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one Business Day prior to the date of such prepayment,
and (iii) in the case of Swingline Borrowings, prior to 12:00 noon on the date
of such prepayment. Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s Pro Rata Share of any such prepayment. If such notice is
given, the aggregate amount specified in such notice shall be due and payable on
the date designated in such notice, together with accrued interest to such date
on the amount so prepaid; provided, that if a Eurodollar Borrowing is prepaid on
a date other than the last day of an Interest Period applicable thereto, the
Borrower shall also pay all amounts required pursuant to Section 2.19. Each
partial prepayment of any

--------------------------------------------------------------------------------

-29-

--------------------------------------------------------------------------------

Revolving Loan (other than a Swingline Loan) shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000, and each partial prepayment
of any Swingline Loan shall be in a minimum amount of $100,000 and integral
multiples of $50,000. Each prepayment of a Borrowing shall be applied ratably to
the Loans comprising such Borrowing.

      Section 2.13     Interest on Loans.

    (a)        The Borrower shall pay interest on each Base Rate Loan at the
Base Rate in effect from time to time plus the Applicable Margin in effect from
time to time, and the Borrower shall pay interest on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan,
plus the Applicable Margin in effect from time to time.

    (b)        The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate.

    (c)        If an Event of Default has occurred or is continuing, and at any
time after acceleration of the Loans pursuant to the last paragraph of
Section 8.1, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate otherwise applicable for the then-current
Interest Period plus an additional 2% per annum until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans
(including all Swingline Loans) and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional 2%
per annum.

    (d)        Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each Fiscal Quarter and on the Revolving
Commitment Termination Date. Interest on all outstanding Eurodollar Loans shall
be payable on the last day of each Interest Period applicable thereto, and, in
the case of any Eurodollar Loans having an Interest Period in excess of three
months or 90 days, respectively, on each day which occurs every three months or
90 days, as the case may be, after the initial date of such Interest Period, and
on the Revolving Commitment Termination Date. Interest on each Swingline Loans
shall be payable quarterly in arrears on the last day of each Fiscal Quarter,
and on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

    (e)        The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

      Section 2.14     Fees.

    (a)        The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon by the
Borrower and the Administrative Agent in the Fee Letter.

--------------------------------------------------------------------------------

-30-

--------------------------------------------------------------------------------

    (b)        The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Percentage (determined daily in accordance with
Schedule 1.1) on the daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. Accrued commitment fees shall be payable
in arrears on the last day of each Fiscal Quarter and on the Revolving
Commitment Termination Date, commencing on the first such date after the Closing
Date; provided, further, however, that any commitment fees accruing after the
Revolving Commitment Termination Date shall be payable on demand. For purposes
of computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Revolving Lender shall be deemed used to the extent
of the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure,
of such Lender.

    (c)        The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Revolving Lender, a letter of credit fee with respect to
such Lender’s participation in each Letter of Credit, which shall accrue at the
Applicable Margin for Eurodollar Loans then in effect on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) attributable to such Letter of Credit during
the period from and including the date of issuance of such Letter of Credit to
but excluding the date on which such Letter of Credit expires or is drawn in
full (including without limitation any LC Exposure that remains outstanding
after the Revolving Commitment Termination Date) and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued letter of credit fees and fronting fees shall be
due and payable quarterly in arrears on the last day of each Fiscal Quarter,
commencing with the last day of the Fiscal Quarter in which the first Letter of
Credit is issued, and ending on the Revolving Commitment Termination Date, and
thereafter accrued letter of credit fees and fronting fees shall be payable on
demand.

      Section 2.15     Computation of Interest and Fees.

        Other than calculations in respect of the Base Rate (which shall be made
on the basis of actual number of days elapsed in a 365/366 day year), all
computations of interest and fees hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable (to the extent computed on the basis of days elapsed). Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

--------------------------------------------------------------------------------

-31-

--------------------------------------------------------------------------------

      Section 2.16     Inability to Determine Interest Rates.

        If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

    (i)        the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant interbank market,
adequate means do not exist for ascertaining LIBOR for such Interest Period, or


    (ii)        the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,


the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Loans or to continue or convert outstanding Loans
as or into Eurodollar Loans shall be suspended and (ii) all such affected Loans
shall be converted into Base Rate Loans on the last day of the then current
Interest Period applicable thereto unless the Borrower prepays such Loans in
accordance with this Agreement. Unless the Borrower notifies the Administrative
Agent at least one Business Day before the date of any Eurodollar Revolving
Borrowing for which a Notice of Revolving Borrowing has previously been given
that it elects not to borrow on such date, then such Revolving Borrowing shall
be made as a Base Rate Borrowing.

      Section 2.17     Illegality.

        If any Change in Law shall make it unlawful or impossible for any Lender
to make, maintain or fund any Eurodollar Loan and such Lender shall so notify
the Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Revolving Borrowing, such Lender’s Revolving Loan shall be made as a Base Rate
Loan as part of the same Revolving Borrowing for the same Interest Period and if
the affected Eurodollar Loan is then outstanding, such Loan shall be converted
to a Base Rate Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Loan if such Lender may lawfully continue
to maintain such Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.

--------------------------------------------------------------------------------

-32-

--------------------------------------------------------------------------------

      Section 2.18     Increased Costs.

    (a)        If any Change in Law shall:

    (i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;


    (ii)        impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
or


    (iii)        change the basis of taxation of the overall net income or
overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the laws of which any Lender is
organized or has its lending office;


and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten (10) days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

    (b)        If any Lender or the Issuing Bank shall have determined that on
or after the date of this Agreement any Change in Law regarding capital
requirements has the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital (or on the capital of such Lender’s or the Issuing
Bank’s parent corporation) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s parent
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, from time to time, within ten (10) days after receipt by the
Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s parent corporation for any such reduction suffered.

    (c)        A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within ten (10) days after
receipt thereof.

--------------------------------------------------------------------------------

-33-

--------------------------------------------------------------------------------

    (d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation.

      Section 2.19     Funding Indemnity.

        In the event of (a) the payment of any principal of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion or continuation of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure by the Borrower to borrow, prepay, convert or
continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked) then, in any such
event, the Borrower shall compensate each Lender, within ten (10) days after
written demand from such Lender, for any loss, cost or expense attributable to
such event. In the case of a Eurodollar Loan, such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Loan. A certificate as to any
additional amount payable under this Section 2.19 submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

      Section 2.20    Taxes.

    (a)        Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, however, that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

    (b)        In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

--------------------------------------------------------------------------------

-34-

--------------------------------------------------------------------------------

    (c)        The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within ten (10) days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

    (d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

    (e)        Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service
Form W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the

--------------------------------------------------------------------------------

-35-

--------------------------------------------------------------------------------

case of a Participant, on or before the date such Participant purchases the
related participation). In addition, each such Foreign Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent at any time that it determines that it
is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).

      Section 2.21     Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

    (a)        The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) prior to 12:00 noon, on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.18, 2.19, 2.20 and 10.3 may be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

    (b)        If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

    (c)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans that would result in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in

--------------------------------------------------------------------------------

-36-

--------------------------------------------------------------------------------

accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

    (d)        Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

    (e)        If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.6(b), 2.7(b), 2.21(d), 2.23(d), or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

      Section 2.22     Mitigation of Obligations; Replacement of Lenders.

    (a)        If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.18 or Section 2.20, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all costs and expenses incurred by any
Lender in connection with such designation or assignment.

    (b)        If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of the account of any Lender pursuant to Section 2.20, or
if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice

--------------------------------------------------------------------------------

-37-

--------------------------------------------------------------------------------

to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b)) all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender); provided, that (i) the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts) and (iii) in the case of a claim for compensation
under Section 2.18 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in future claims for such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

      Section 2.23     Letters of Credit.

    (a)        During the Availability Period, the Issuing Bank, in reliance
upon the agreements of the other Revolving Lenders pursuant to Section 2.23(d),
agrees to issue, at the request of the Borrower, standby Letters of Credit for
the account of the Borrower on the terms and conditions hereinafter set forth;
provided, however, that (i) each Letter of Credit shall expire on the earlier of
(A) the date one year after the date of issuance of such Letter of Credit (or in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate LC Exposure, plus
the aggregate outstanding Revolving Loans and Swingline Loans of all Lenders
would exceed the Aggregate Revolving Commitment Amount; and (iii) the Issuing
Bank shall not be under any obligation to issue any Letter of Credit if: (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing such
Letter of Credit, or any Law applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; (B) the issuance
of such Letter of Credit would violate one or more policies of the Issuing Bank
(provided, however, the Issuing Bank agrees that it will not adopt policies for
the sole purpose of preventing the issuance of Letters of Credit hereunder);
(C) except as otherwise agreed by the Administrative Agent and the Issuing Bank,
such Letter of Credit is in an initial stated amount less than $1,000.00;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) a default of any Lender’s obligations to fund under

--------------------------------------------------------------------------------

-38-

--------------------------------------------------------------------------------

Section 2.23(e) exists, unless the Issuing Bank has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate the Issuing Bank’s
risk with respect to such Lender (and the Issuing Bank agrees to make reasonable
efforts to enter into such satisfactory arrangements). Upon the issuance of each
Letter of Credit and with respect to the SunTrust Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
such Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Revolving Lender by an amount equal to the amount of such participation.

    (b)        To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, however, that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

    (c)        At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.23(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.

    (d)        The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to such LC Disbursement. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank for any LC Disbursements
paid by the Issuing Bank in respect of such drawing, without presentment, demand
or other formalities of any kind. Unless the Borrower shall have notified the
Issuing Bank and the Administrative Agent prior

--------------------------------------------------------------------------------

-39-

--------------------------------------------------------------------------------

to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Revolving Lenders to make a
Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, however, that for purposes solely of
such Borrowing, the conditions precedents set forth in Section 3.2 hereof shall
not be applicable. The Administrative Agent shall notify the Revolving Lenders
of such Borrowing in accordance with Section 2.3, and each Revolving Lender
shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.7. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

    (e)        If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Revolving Lender (other than
the Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Revolving Lender’s obligation to fund its participation
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Revolving
Lender shall promptly transfer, in immediately available funds, the amount of
its participation to the Administrative Agent for the account of the Issuing
Bank. Whenever, at any time after the Issuing Bank has received from any such
Lender the funds for its participation in a LC Disbursement, the Issuing Bank
(or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or the Issuing Bank, as the case may be, will
distribute to such Lender its Pro Rata Share of such payment; provided, however,
that if such payment is required to be returned for any reason to the Borrower
or to a trustee, receiver, liquidator, custodian or similar official in any
bankruptcy proceeding, such Lender will return to the Administrative Agent or
the Issuing Bank any portion thereof previously distributed by the
Administrative Agent or the Issuing Bank to it.

    (f)        To the extent that any Revolving Lender shall fail to pay any
amount required to be paid pursuant to paragraph (d) of this Section 2.23 on the
due date therefor, such Lender shall pay interest to the Issuing Bank (through
the Administrative Agent) on such amount from such due date to the date such
payment is made at a rate per annum equal to the Federal Funds Rate; provided,
however, that if such Lender shall fail to make such payment to the Issuing Bank
within three (3) Business Days of such due date, then, retroactively to the due
date, such Lender shall be obligated to pay interest on such amount at the
Default Rate.

--------------------------------------------------------------------------------

-40-

--------------------------------------------------------------------------------

    (g)        If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided, that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Borrower agrees to execute any documents and/or
certificates to effectuate the intent of this paragraph. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest and profits,
if any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it had not been reimbursed and to the extent
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated, with the consent of the Required Lenders, be applied
to satisfy other obligations of the Borrower under this Agreement. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
so applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.

    (h)        The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:

    (i)        Any lack of validity or enforceability of any Letter of Credit or
this Agreement;


    (ii)       The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;


--------------------------------------------------------------------------------

-41-

--------------------------------------------------------------------------------

    (iii)        Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;


    (iv)        Any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


    (v)        Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder; or


    (vi)        The existence of a Default or an Event of Default.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

--------------------------------------------------------------------------------

-42-

--------------------------------------------------------------------------------

    (i)        Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued, the rules of ISP shall apply to each
standby Letter of Credit and shall, as to matters not governed by the ISP, be
governed by and construed in accordance with the laws of the State of Georgia so
long as the Borrower has requested that Georgia law be applicable in such
circumstances in the letter of credit application executed by the Borrower in
connection with such Letter of Credit.

    (j)        Upon the request of the Administrative Agent, (i) if the Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an L/C Borrowing, or (ii) if, five (5) Business
Days prior to the Revolving Commitment Termination Date, any L/C Exposure for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then outstanding amount of all L/C Exposure. For purposes
of this Section 2.23(j), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the Issuing Bank and
the Lenders, as collateral for the L/C Exposure, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.


ARTICLE III


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

      Section 3.1     Conditions To Effectiveness.

        The obligations of the Lenders (including the Swingline Lender) to make
initial Loans hereunder and the obligation of the Issuing Bank to issue any
initial Letter of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.2):

    (a)        The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or BAS, as Lead Arranger.


    (b)        The Administrative Agent (or its counsel) shall have received the
following:


--------------------------------------------------------------------------------

-43-

--------------------------------------------------------------------------------

    (i)        a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;


    (ii)        if requested by any Lender, the duly executed Notes payable to
such Lender;


    (iii)        the duly executed Subsidiary Guaranty Agreement and Indemnity
and Contribution Agreement;


    (iv)        a certificate of the Secretary or Assistant Secretary of each
Loan Party, attaching and certifying copies of its bylaws and of the resolutions
of its boards of directors, authorizing the execution, delivery and performance
of the Loan Documents to which it is a party and certifying the name, title and
true signature of each officer of such Loan Party executing the Loan Documents
to which it is a party;


    (v)        certified copies of the articles of incorporation or other
charter documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of incorporation or formation of such Loan Party and each other
jurisdiction as requested by the Administrative Agent;


    (vi)        a favorable written opinion of Hunton & Williams, LLP, counsel
to the Loan Parties, and Scarlett May, General Counsel of the Borrower,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;


    (vii)        a certificate, dated the Closing Date and signed by a
Responsible Officer, confirming compliance with the conditions set forth in
paragraphs (a), (b) and (c) of Section 3.2;


    (viii)        duly executed Notices of Borrowing, if applicable;


    (ix)        a duly executed funds disbursement agreement;


    (x)        a duly executed Fee Letter;


    (xi)        certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the


--------------------------------------------------------------------------------

-44-

--------------------------------------------------------------------------------

Loan Documents or any of the transactions contemplated thereby, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired;


    (xii)        copies of the consolidated financial statements for Borrower
and its Subsidiaries for the fiscal years ending June 4 2002, June 3, 2003 and
June 1, 2004, including balance sheets, statements of income and statements of
cash flow audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP and such other financial
information as the Administrative Agent may request;


    (xiii)        certificates of insurance issued on behalf of insurers of the
Loan Parties, describing in reasonable detail the types and amounts of insurance
(property and liability) maintained by the Borrower and all guarantors, naming
Administrative Agent as additional insured;


    (xiv)        evidence satisfactory to the Administrative Agent that the
Existing Credit Agreement has been terminated and all interest, fees and
principal accrued thereunder through the Closing Date will be paid in full from
the initial Revolving Loans under this Agreement; and


    (xv)        all other documents and information as the Administrative Agent
reasonably requests.


      Section 3.2     Each Credit Event.

        The obligation of each Lender to make a Loan on the occasion of any
Borrowing and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit is subject to the satisfaction of the following conditions:

    (a)        at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist or would
result;


    (b)        all representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects on and
as of the date of such Borrowing or the date of issuance, amendment, extension
or renewal of such Letter of Credit, in each case before and after giving effect
thereto or, if such representations and warranties relate solely to an earlier
date, were true and correct as of such earlier date; and


--------------------------------------------------------------------------------

-45-

--------------------------------------------------------------------------------

    (c)        the Administrative Agent shall have received such other
documents, certificates, information or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.


      Each Borrowing and each issuance, amendment, extension or renewal of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 3.2.


      Section 3.3     Delivery of Documents.

        All of the Loan Documents, certificates, legal opinions and other
documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:

      Section 4.1     Existence; Power.

        The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation or limited liability company
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

      Section 4.2     Organizational Power; Authorization.

        The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder action. This Agreement has been duly executed and
delivered by the Borrower, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against the Borrower or such Loan Party
(as the case may be) in accordance with their respective terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

--------------------------------------------------------------------------------

-46-

--------------------------------------------------------------------------------

      Section 4.3     Governmental Approvals; No Conflicts.

        The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law, rule or regulation or the charter, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents or
Permitted Liens.

      Section 4.4     Financial Statements.

        The Borrower has furnished to each Lender the audited consolidated
balance sheet of the Borrower and its Subsidiaries as of June 1, 2004 and the
related consolidated statements of income, shareholders’ equity and cash flows
for the fiscal year then ended prepared by KPMG L.L.P. Such financial statements
fairly present the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied. Since June 1, 2004,
there have been no changes with respect to the Borrower and its Subsidiaries
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.

      Section 4.5     Litigation and Environmental Matters.

    (a)        No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability against the Borrower or any Loan
Party of this Agreement or any other Loan Document.

    (b)        Neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, except for any failure
or Environmental Liability that would not have a Material Adverse Effect.

--------------------------------------------------------------------------------

-47-

--------------------------------------------------------------------------------

      Section 4.6     Compliance with Laws and Agreements.

        The Borrower and each Subsidiary is in compliance with (a) all
applicable laws, rules, regulations, judgments, orders and rulings of any
Governmental Authority, and (b) all indentures, agreements or other instruments
binding upon it or its properties, except in either case where non-compliance,
either singly or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

      Section 4.7     Investment Company Act, Etc.

        Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company”, or is “controlled” by an “investment company”, as such terms are
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended or (c)
otherwise subject to any other regulatory scheme limiting its ability to incur
debt.

      Section 4.8     Taxes.

        The Borrower and its Subsidiaries and each other Person for whose taxes
the Borrower or any Subsidiary could become liable have timely filed or caused
to be filed all Federal income tax returns and all other material tax returns
that are required to be filed by them, and have paid all taxes shown to be due
and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. As of the Closing Date, the charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.

      Section 4.9     Margin Regulations.

        None of the proceeds of any of the Loans or Letters of Credit will be
used for “purchasing” or “carrying” any “margin stock” with the respective
meanings of each of such terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
applicable Margin Regulations.

      Section 4.10     ERISA.

        No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets

--------------------------------------------------------------------------------

-48-

--------------------------------------------------------------------------------

of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans.

      Section 4.11     Ownership of Property.

    (a)        As of the Closing Date, each of the Borrower and its Subsidiaries
has good title to, or valid leasehold or other appropriate legal interests in,
all of its real and personal property material to the operation of its business
free and clear of any Liens except Permitted Liens.

    (b)        Each of the Borrower and its Subsidiaries owns, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names, copyrights, franchises, licenses, and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person, except for any
such infringements that, individually or in the aggregate, would not have a
Material Adverse Effect.

      Section 4.12     Disclosure.

        The Borrower has disclosed to the Lenders all agreements, instruments,
and corporate or other restrictions to which the Borrower or any of its
Subsidiaries is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. As of the date of delivery to the Administrative Agent,
the Information Memorandum did not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, taken
as a whole, in light of the circumstances under which they were made, not
misleading. None of the other reports (including without limitation all reports
that the Borrower is required to file with the Securities and Exchange
Commission), financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender or
anyone on their behalf in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading.

      Section 4.13     Labor Relations.

        There are no strikes, lockouts or other material labor disputes, or
grievances against the Borrower or any of its Subsidiaries, or, to the
Borrower’s knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

--------------------------------------------------------------------------------

-49-

--------------------------------------------------------------------------------

      Section 4.14     Subsidiaries.

        As of the Closing Date, Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Material
Subsidiary that is a Subsidiary Loan Party.


ARTICLE V


AFFIRMATIVE COVENANTS

        The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of and interest on any Loan or any fee or
any LC Disbursement remains unpaid or any Letter of Credit remains outstanding:

      Section 5.1     Financial Statements and Other Information.

        The Borrower will deliver to the Administrative Agent and each Lender:

    (a)        as soon as available and in any event within 90 days after the
end of each fiscal year of Borrower, a copy of the annual audited report for
such fiscal year for the Borrower and its Subsidiaries, containing consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
reported on by KPMG L.L.P. or other independent public accountants of nationally
recognized standing (without a “going concern” or like qualification, exception
or explanation and without any qualification or exception as to scope of such
audit) to the effect that such financial statements present fairly in all
material respects the financial condition and the results of operations of the
Borrower and its Subsidiaries for such fiscal year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;


    (b)        as soon as available and in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all certified by the chief financial officer or treasurer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;


--------------------------------------------------------------------------------

-50-

--------------------------------------------------------------------------------

    (c)        concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or treasurer, (i) certifying as to whether there exists a Default or
Event of Default on the date of such certificate, and if a Default or an Event
of Default then exists, specifying the details thereof and the action which the
Borrower has taken or proposes to take with respect thereto, (ii) setting forth
in reasonable detail calculations demonstrating compliance with Article VI,
(iii) setting forth whether the Borrower is in compliance with Section 5.11 and
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the Borrower’s most recent audited financial statements
referred to in Section 4.4 or which have been previously delivered hereunder
and, if any change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;


    (d)        concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);


    (e)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and


    (f)        promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.


        The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Bank and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state

--------------------------------------------------------------------------------

-51-

--------------------------------------------------------------------------------

securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

      Section 5.2     Notices of Material Events.

        The Borrower will furnish to the Administrative Agent and each Lender
prompt written notice of the following:

    (a)        the occurrence of any Default or Event of Default;


    (b)        the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or, to the knowledge
of the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


    (c)        the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability, and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;


    (d)        the occurrence of any ERISA Event that alone, or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $25,000,000; and


    (e)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

      Section 5.3     Existence; Conduct of Business.

        The Borrower will, and will cause each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, however, that nothing in this Section shall prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.

--------------------------------------------------------------------------------

-52-

--------------------------------------------------------------------------------

      Section 5.4     Compliance with Laws, Etc.

        The Borrower will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

      Section 5.5     Payment of Obligations.

        The Borrower will, and will cause each of its Subsidiaries to, pay and
discharge at or before maturity, all of its obligations and liabilities
(including without limitation all tax liabilities and claims that could result
in a statutory Lien) before the same shall become delinquent or in default,
except where (i) (a) the validity or amount thereof is being contested in good
faith by appropriate proceedings and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (ii) the failure to make payment thereof, when aggregated with all other
such unpaid obligations and liabilities, could not reasonably be expected to
result in a Material Adverse Effect or (iii) the failure to make payment thereof
could not result in a statutory Lien.

      Section 5.6     Books and Records.

        The Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.

      Section 5.7     Visitation, Inspection, Etc.

        The Borrower will, and will cause each of its Subsidiaries to, permit
any representative of the Administrative Agent or any Lender, to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants, all
at such reasonable times and as often as the Administrative Agent or any Lender
may reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.

      Section 5.8     Maintenance of Properties; Insurance.

        The Borrower will, and will cause each of its Subsidiaries to, (a) keep
and maintain good and marketable title to all property subject to no Liens
except Permitted Liens and keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so, either individually or it the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

--------------------------------------------------------------------------------

-53-

--------------------------------------------------------------------------------

      Section 5.9     Use of Proceeds and Letters of Credit.

        The Borrower will use the proceeds of all Loans to refinance existing
Indebtedness on the Closing Date, and, thereafter, to fund future permitted
acquisitions, to finance working capital needs, to finance capital expenditures
and for other general and/or lawful corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. All Letters of Credit will be used for general corporate purposes.

      Section 5.10     Additional Subsidiaries.

        If any additional Material Subsidiary is acquired or formed after the
Closing Date, the Borrower will, within thirty (30) days after such Material
Subsidiary is acquired or formed, notify the Administrative Agent and the
Lenders thereof and will cause such Material Subsidiary to become a Loan Party
by executing agreements in the form of Annex I to Exhibit E and Annex I to
Exhibit F in form and substance satisfactory to the Administrative Agent and the
Required Lenders and will cause such Material Subsidiary to deliver
simultaneously therewith similar documents applicable to such Material
Subsidiary required under Section 3.1 as reasonably requested by the
Administrative Agent.

      Section 5.11     Additional Guaranties.

        If at the end of any Fiscal Quarter of the Borrower:

    (a)        the total assets of Subsidiaries that are not Guarantors
constitute more than ten percent (10%) of the total assets of the Consolidated
Companies, or


    (b)        the Consolidated Net Income of Subsidiaries that are not
Guarantors constitute more than ten percent (10%) of the Consolidated Net Income
of the Consolidated Companies,


then the Borrower shall (i) notify the Administrative Agent thereof in the
certificate delivered pursuant to Section 5.1(c) for such fiscal quarter and
(ii) within 15 days thereafter, cause the appropriate number of Subsidiaries to
become Guarantors (by execution of a joinder agreement to the Subsidiary
Guaranty in form and substance satisfactory to the Administrative Agent) such
that the statements set forth in clauses (a) and (b) above are not true.

--------------------------------------------------------------------------------

-54-

--------------------------------------------------------------------------------


ARTICLE VI


FINANCIAL COVENANTS

        The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of or interest on or any Loan remains
unpaid or any fee or any LC Disbursement remains unpaid or any Letter of Credit
remains outstanding:

      Section 6.1     Minimum Fixed Charge Coverage Ratio.

        The Consolidated Companies will maintain, as of the last day of each
Fiscal Quarter, a Fixed Charge Coverage Ratio of not less than 2.50:1.00.

      Section 6.2     Maximum Adjusted Total Debt to EBITDAR Ratio.

        The Consolidated Companies will maintain, as of the end of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than 3.00:1.00.

      Section 6.3     Maximum Adjusted Total Debt to Adjusted Total Capital
Ratio.

        The Consolidated Companies will maintain, as of the end of each Fiscal
Quarter, an Adjusted Total Debt to Adjusted Total Capital Ratio of not greater
than 0.60:1.00.



ARTICLE VII


NEGATIVE COVENANTS

        The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or the principal of or interest on any Loan remains unpaid
or any fee or any LC Disbursement remains unpaid or any Letter of Credit remains
outstanding:

      Section 7.1     Indebtedness.

        The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness, except:

    (a)        Indebtedness created pursuant to the Loan Documents;


    (b)        Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;


--------------------------------------------------------------------------------

-55

--------------------------------------------------------------------------------

    (c)        Capital Lease Obligations and any Indebtedness assumed by any
Loan Party in connection with the acquisition of equity of or in, and/or assets
of any Franchise Partner or Traditional Franchisee of the Borrower, or the
merger or consolidation of such Franchise Partner or Traditional Franchisee into
the Borrower or any Subsidiary, provided that: (i) such Indebtedness exists
prior to such acquisition but is not incurred in anticipation of such
acquisition, and (ii) no Event of Default has occurred and is continuing before
or after giving effect to such transaction;


    (d)        Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, however,
that any such Indebtedness that is owed to a Subsidiary that is not a Subsidiary
Loan Party shall be subject to Section 7.4;


    (e)        Guaranties by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, however, that Guaranties by any Loan Party of Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party shall be subject to Section 7.4;


    (f)        Subordinated Debt of the Borrower (but not Subsidiaries of the
Borrower);


    (g)        Indebtedness in respect of obligations under Hedging Agreements
permitted by Section 7.10;


    (h)        Unsecured Indebtedness of the Borrower and its Subsidiaries
evidenced by the $85,000,000 4.69% Senior Notes, Series A, due April 1, 2010 and
the $65,000,000 5.42% Senior Notes, Series B, due April 1, 2013 and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement);


    (i)        Indebtedness in respect of the Franchise Facility and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (immediately prior to giving effect to such
extension, renewal or replacement);


    (j)        Other Indebtedness of the Borrower and its Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed 15% of
Consolidated Net Worth of the Borrower as calculated on the last day of the
Fiscal Quarter for which the Borrower has delivered, or is required to have
delivered, financial statements to the Lenders pursuant to this Agreement; (it
being acknowledged that such Indebtedness includes the principal amount
outstanding of Indebtedness of a Franchise Partner or Traditional Franchisee if
such Indebtedness secured by any Lien on property owned by the Borrower or its
Subsidiaries, whether or not such Indebtedness has been assumed by the Borrower
or its Subsidiaries).


--------------------------------------------------------------------------------

-56-

--------------------------------------------------------------------------------

      Section 7.2     Negative Pledge.

        The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired or, except:

    (a)        Permitted Encumbrances;


    (b)        any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;


    (c)        purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, however, that (i) such Lien secures Indebtedness permitted by
Section 7.1(c), (ii) such Lien attaches to such asset concurrently or within 180
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;


    (d)        any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
however, that any such Lien was not created in the contemplation of any of the
foregoing and any such Lien secures only those obligations which it secures on
the date that such Person becomes a Subsidiary or the date of such merger or the
date of such acquisition;


    (e)        Liens on the assets of the Borrower or a Subsidiary granted to
secure Indebtedness incurred by a Franchise Partner or a Traditional Franchisee,
as contemplated in Section 7.1(j), whether or not such Indebtedness has been
assumed by the Borrower or its Subsidiaries; provided, that the value of the
assets of the Borrower or a Subsidiary encumbered by such Liens described in
this subsection (e) shall not exceed $25,000,000 in the aggregate at any time
with such value being determined based on the greater of (i) the net book value
of such assets or (ii) the fair market value of such assets; and


    (f)        extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section; provided, however, that the
principal amount of the Indebtedness secured thereby is not increased and that
any such extension, renewal or replacement is limited to the assets originally
encumbered thereby.


--------------------------------------------------------------------------------

-57-

--------------------------------------------------------------------------------

      Section 7.3     Fundamental Changes.

    (a)        Except as permitted in Section 7.6, the Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, however, that if at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing (i) the Borrower or any Subsidiary
may merge with a Person if the Borrower (or such Subsidiary if the Borrower is
not a party to such merger) is the surviving Person, (ii) any Subsidiary may
merge into another Subsidiary; provided, however, that if any party to such
merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to a
Subsidiary Loan Party and (iv) any Subsidiary may liquidate or dissolve into a
Subsidiary Loan Party or into the Borrower if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided,
however, that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.

    (b)        The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.

      Section 7.4     Investments, Loans, Etc.

        The Borrower will not, and will not permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger), any common stock,
evidence of indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guaranty any obligations of, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

    (a)        Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);


    (b)        Permitted Investments;


    (c)        Guaranties constituting Indebtedness permitted by Section 7.1;


    (d)        Investments made by any Loan Party in or to any other Loan Party;


--------------------------------------------------------------------------------

-58-

--------------------------------------------------------------------------------

    (e)        loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses;


    (f)        Hedging Agreements permitted by Section 7.10;


    (g)        Investments in franchise operators through the Franchise Partner
Program;


    (h)        Investments received in settlement of Indebtedness created in the
ordinary course of business;


    (i)        Investments in the stock or other assets of any other Person that
is engaged in a business permitted by Section 7.3(b) that, as a result of such
Investment, becomes a Subsidiary of Borrower (other than Hostile Acquisitions);
provided, however, that the aggregate purchase price of Investments made
pursuant to this subsection (j) shall not exceed at any time fifteen
percent (15%) of the Consolidated Net Worth of the Borrower as calculated on the
last day of Fiscal Quarter for which the Borrower has delivered, or is required
to have delivered, financial statements to the Lenders pursuant to this
Agreement; and


    (j)        Investments in common stock of the Borrower to the extent
permitted under Section 7.5.


          Investments under Section 7.4 shall not be permitted if, before or
after giving effect to the making of such Investment, a Default or an Event of
Default has occurred and is continuing.


      Section 7.5     Restricted Payments.

        The Borrower will not, and will not permit its Subsidiaries to, (x)
declare or make, or agree to pay or make, directly or indirectly, any dividend
on any class of its stock, or (y) make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of common stock or
Indebtedness subordinated to the Obligations of the Borrower or any options,
warrants, or other rights to purchase such common stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Loan Party and (iii) cash dividends paid on, and cash redemptions of,
the common stock of the Borrower; provided, however, that no Default or Event of
Default has occurred and is continuing before or after giving effect to the
payment of such dividend or redemption.

      Section 7.6     Sale of Assets.

        The Borrower will not, and will not permit any of its Subsidiaries to,
convey, sell, lease, assign, transfer or otherwise dispose of, any of its
assets, business or property, whether

--------------------------------------------------------------------------------

-59-

--------------------------------------------------------------------------------

now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s common stock to any Person other than the
Borrower or any wholly owned Subsidiary of the Borrower or a Subsidiary Loan
Party (or to qualify directors if required by applicable law), except:

    (a)        the sale or other disposition for fair market value of obsolete
or worn out property or other property not necessary for operations, disposed of
in the ordinary course of business;


    (b)        the sale of inventory and Permitted Investments in the ordinary
course of business;


    (c)        the sale, lease or transfer of assets of any Subsidiary to the
Borrower or any other Loan Party;


    (d)        the sale of any assets pertaining to Ruby Tuesday units pursuant
to the Borrower’s Franchise Partner Program;


    (e)        the sale of any assets pertaining to Ruby Tuesday units pursuant
to the Borrower’s Traditional Franchise program, provided that the aggregate
units sold to Traditional Franchisees subsequent to the Closing Date shall not
exceed the lesser of: (i) twenty-five (25) units or (ii) units whose
Consolidated Restaurant Revenues represent more than 5% of the Consolidated
Restaurant Revenues of the Borrower for the four Fiscal Quarter period ending
with the most recent Fiscal Quarter ended; provided, however, that no Default or
Event of Default has occurred and is continuing or would occur as a result of
such transaction;


    (f)        any other sale of the Consolidated Assets with an aggregate book
value, when aggregated with all other such sales since the Closing Date, not
exceeding 7.5% of the aggregate book value of all of the Consolidated Assets on
the date of such transfer; provided, however, that no Default or Event of
Default has occurred and is continuing or would occur as a result of such
transaction.


      Section 7.7     Transactions with Affiliates.

        The Borrower will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
its direct or indirect wholly owned Subsidiaries not involving any other
Affiliates and (c) any Restricted Payment permitted by Section 7.5.

--------------------------------------------------------------------------------

-60-

--------------------------------------------------------------------------------

      Section 7.8     Restrictive Agreements.

        The Borrower will not, and will not permit any Subsidiary to, directly
or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Subsidiary to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to its common stock, to make or repay loans or advances to the Borrower or any
other Subsidiary, to Guaranty Indebtedness of the Borrower or any other
Subsidiary or to transfer any of its property or assets to the Borrower or any
Subsidiary of the Borrower; provided, however, that (i) the foregoing shall not
apply to restrictions or conditions set forth in Schedule 7.8 or restrictions or
conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, and (iii) clause (a) shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted under Section 7.1(c) of this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness.

      Section 7.9     Sale and Leaseback Transactions.

        The Borrower will not, and will not permit any of the Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (such arrangement referred to as a
“Sale Leaseback”). Notwithstanding the preceding limitation, Borrower may enter
into any Sale Leaseback provided the aggregate amount of such transactions does
not exceed $50,000,000.

      Section 7.10     Hedging Agreements.

        The Borrower will not, and will not permit any of the Subsidiaries to,
enter into any Hedging Agreement, other than Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the Borrower
or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities. Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Agreement entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Agreement under
which the Borrower or any of the Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Agreement entered into in
the ordinary course of business to hedge or mitigate risks.

      Section 7.11     Amendment to Material Documents.

        The Borrower will not, and will not permit any Subsidiary to, amend,
modify or waive any of its rights in a manner materially adverse to the
Borrower’s or Subsidiary’s duties or the Lenders’ rights under this Agreement
under (a) its certificate of incorporation, bylaws or other organizational
documents or (b) any contract, agreement, document, or instrument to which the
Borrower or Subsidiary is a party.

--------------------------------------------------------------------------------

-61-

--------------------------------------------------------------------------------

      Section 7.12     Accounting Changes.

        The Borrower will not, and will not permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP or approved by the Borrower’s independent accountants, or
change the fiscal year of the Borrower or of any Subsidiary, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower and except that Borrower or any Subsidiary may, upon 30 days prior
written notice to the Administrative Agent, change its fiscal year end to the
Tuesday closest to any calendar quarter end.

      Section 7.13     ERISA.

        The Borrower will not, and will not permit any Subsidiary to engage in
any transaction in connection with which the Borrower or such Subsidiary could
reasonably be expected to be subject to a civil penalty assessed pursuant to
ERISA which would have a Material Adverse Effect on the Borrower or such
Subsidiary.


ARTICLE VIII


EVENTS OF DEFAULT

      Section 8.1     Events of Default.

        If any of the following events (each an “Event of Default”) shall occur:

    (a)        the Borrower shall fail to pay any principal of any Loan or of
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or


    (b)        the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount payable under clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or


    (c)        any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Exhibits and Schedules attached
thereto) and any amendments or modifications hereof or waivers hereunder, or in
any certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or


--------------------------------------------------------------------------------

-62-

--------------------------------------------------------------------------------

    (d)        the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, 5.3 (with respect to the Borrower’s
existence), 5.9 or Articles VI or VII; or


    (e)        any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those referred to in clauses (a), (b) and (d) above), and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or


    (f)        the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness; or any other event shall occur
or condition shall exist under any agreement or instrument relating to such
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Material Indebtedness; or any such Material Indebtedness shall be declared to be
due and payable; or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or


    (g)        the Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or


    (h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect


--------------------------------------------------------------------------------

-63-

--------------------------------------------------------------------------------

or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or


    (i)        the Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or


    (j)        an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $25,000,000; or


    (k)        any judgment or order for the payment of money in excess of
$25,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or


    (l)        any nonmonetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or


    (m)        a Change in Control shall occur or exist; or


    (n)        any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;


then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document; and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

--------------------------------------------------------------------------------

-64-

--------------------------------------------------------------------------------


ARTICLE IX


THE ADMINISTRATIVE AGENT

      Section 9.1    Appointment and Authority.

        Each of the Lenders and the Issuing Bank hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.

      Section 9.2    Rights as a Lender.

        The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

      Section 9.3    Exculpatory Provisions.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

    (a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


    (b)        shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its


--------------------------------------------------------------------------------

-65-

--------------------------------------------------------------------------------

opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


    (c)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


        The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.1 and 10.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

        The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

      Section 9.4    Reliance by Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

--------------------------------------------------------------------------------

-66-

--------------------------------------------------------------------------------

      Section 9.5    Delegation of Duties.

        The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent;
provided, however, that such appointment shall not relieve the Administrative
Agent of any responsibility or liability with respect to the duties, rights
and/or powers performed or exercised by such sub-agents. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

      Section 9.6    Resignation of Administrative Agent.

        The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, with such successor to have combined capital and
surplus and undivided profits of not less than $500,000,000. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

        Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the

--------------------------------------------------------------------------------

-67-

--------------------------------------------------------------------------------

acceptance of a successor’s appointment as Administrative Agent hereunder, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.

      Section 9.7    Non-Reliance on Administrative Agent and Other Lenders.

        Each Lender and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

        Section 9.8    Administrative Agent May File Proofs of Claim.

        In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

    (a)        to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under 2.14 and 10.3) allowed in such judicial proceeding;
and


    (b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


        and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and

--------------------------------------------------------------------------------

-68-

--------------------------------------------------------------------------------

the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.3.

        Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

      Section 9.9    Guaranty Matters.

        The Lenders and the Issuing Bank irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiary Guaranty Agreement if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Subsidiary Guaranty Agreement
pursuant to this Section 9.9.

      Section 9.10    No Other Duties, Etc.

        Anything herein to the contrary notwithstanding, none of the book
managers or arrangers listed on the cover page hereof shall have any powers,
duties, or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Lender, Issuing Bank or Swingline Lender.


ARTICLE X


MISCELLANEOUS

      Section 10.1    Notices.

    (a)        Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

To the Borrower: Ruby Tuesday, Inc.   150 West Church Avenue   Maryville, TN
37801   Attention: Chief Financial Officer   Telecopy: 865-379-6817

--------------------------------------------------------------------------------

-69-

--------------------------------------------------------------------------------

To the Administrative Agent,
                  Issuing Bank and                   Swingline Lender:
Borrowings and Paydowns:   Bank of America, N.A   Credit Services Department  
Erik Truette   101 N. Tryon Street   Charlotte, NC 28255-0001   Phone:
704-386-9068   Fax: 704-409-0003  

Financial Reports and Bank Group Information:   Bank of America, N.A  
Commercial Agency Management   Laura Schmuck, Agency Officer   231 S. LaSalle St
  ILl-231-08-30   Chicago, IL 60697   Phone: 312-828-3935   Fax: 877-206-8427
                In either case,                 with a copy to: Bank of America,
N.A.   550 W. Main Avenue   Suite 800   Knoxville, TN 37902   Attention: John M.
Hall   Fax: 865-546-2865
                To any other Lender: the address set forth in the Administrative
Questionnaire

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.

    (b)        Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent

--------------------------------------------------------------------------------

-70-

--------------------------------------------------------------------------------

or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.

      Section 10.2     Waiver; Amendments.

    (a)        No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

    (b)        No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment or waiver shall: (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written

--------------------------------------------------------------------------------

-71-

--------------------------------------------------------------------------------

consent of each Lender affected thereby, (iv) change Section 2.21(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender; or (vii) release all or
substantially all collateral (if any) securing any of the Obligations, without
the written consent of each Lender; provided further, that no such agreement
shall amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent, the Swingline Lender or the Issuing Bank without the prior
written consent of such Person.

      Section 10.3     Expenses; Indemnification.

    (a)        The Borrower shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent and BAS including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and BAS
actually incurred, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel, fees of inside counsel,
accountants, consultants, and other similar professional fees) actually incurred
by the Administrative Agent, BAS, the Issuing Bank or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or any Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

    (b)        The Borrower shall indemnify the Administrative Agent, BAS, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
(each, an “Indemnitee”) against, and hold each of them harmless from, any and
all costs, losses, liabilities, claims, damages and related expenses, including
the actual and reasonable fees, charges and disbursements of any counsel for any
Indemnitee, which may be incurred by or asserted against any Indemnitee arising
out of, in connection with or as a result of (i) the execution or delivery of
this Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any Loan
or Letter of Credit or any actual or proposed use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned by the Borrower or any Subsidiary or any Environmental
Liability related in any way to the Borrower or any Subsidiary or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that the
Borrower shall not be obligated to indemnify any Indemnitee for any of the
foregoing arising out of such Indemnitee’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.

--------------------------------------------------------------------------------

-72-

--------------------------------------------------------------------------------

    (c)        The Borrower shall pay, and hold the Administrative Agent, BAS
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, BAS and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes.

    (d)        To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, BAS, the Issuing Bank or the Swingline
Lender under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay
to the Administrative Agent, BAS, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, however, that the unreimbursed expense or indemnified payment, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, BAS, the Issuing Bank or the
Swingline Lender in its capacity as such.

    (e)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.

    (f)        All amounts due under this Section shall be payable promptly
after written demand therefor.

      Section 10.4     Successors and Assigns.

    (a)        The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

    (b)        Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with

--------------------------------------------------------------------------------

-73-

--------------------------------------------------------------------------------

respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000, in the case of any assignment of a Revolving Loan,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed), (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis, and (iii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500 payable by
the assignor or the assignee, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

    (c)        The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

    (d)        Any Lender may, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to one or more banks or other entities other than to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries (a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Swingline Lender, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under

--------------------------------------------------------------------------------

-74-

--------------------------------------------------------------------------------

this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver with respect to the following to
the extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.21(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of the Guaranty
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 10.7 as though it were a Lender.

    (e)        A Participant shall not be entitled to receive any greater
payment under Section 2.18 and Section 2.20 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.20
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20(e) as though it were a Lender.

    (f)        Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

--------------------------------------------------------------------------------

-75-

--------------------------------------------------------------------------------

      Section 10.5     Governing Law; Jurisdiction; Consent to Service of
Process.

    (a)        This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.

    (b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Western District of North Carolina, and of any state court
of the State of North Carolina located in Mecklenburg County and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such North Carolina state court or, to the extent permitted by applicable
law, such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

    (c)        The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

    (d)        Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

      Section 10.6     WAIVER OF JURY TRIAL.

        EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

--------------------------------------------------------------------------------

-76-

--------------------------------------------------------------------------------

      Section 10.7     Right of Setoff.

        In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, each Lender and the Issuing
Bank shall have the right, at any time or from time to time upon the occurrence
and during the continuance of an Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of the Borrower at any time
held or other obligations at any time owing by such Lender and the Issuing Bank
to or for the credit or the account of the Loan Parties against any and all
Obligations held by such Lender or the Issuing Bank, as the case may be,
irrespective of whether such Lender or the Issuing Bank shall have made demand
hereunder and although such Obligations may be unmatured. Each Lender and the
Issuing Bank agree promptly to notify the Administrative Agent and the Loan
Parties after any such set-off and any application made by such Lender and the
Issuing Bank, as the case may be; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

      Section 10.8     Counterparts; Integration.

        This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. This Agreement, the Fee Letter, the other Loan Documents,
and any separate letter agreement(s) relating to any fees payable to the
Administrative Agent constitute the entire agreement among the parties hereto
and thereto regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters.

      Section 10.9     Survival.

        All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the

--------------------------------------------------------------------------------

-77-

--------------------------------------------------------------------------------

Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the other Loan Documents, and
the making of the Loans and the issuance of the Letters of Credit.

      Section 10.10     Severability.

        Any provision of this Agreement or any other Loan Document held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

      Section 10.11     Confidentiality.

        Each of the Administrative Agent, the Issuing Bank and each Lender
agrees to take normal and reasonable precautions to maintain the confidentiality
of any information designated in writing as confidential and provided to it by
the Borrower or any Subsidiary, except that such information may be disclosed
(i) to any Related Party of the Administrative Agent, the Issuing Bank or any
such Lender, including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a nonconfidential basis from a
source other than the Borrower, (v) in connection with the exercise of any
remedy hereunder or any suit, action or proceeding relating to this Agreement or
the enforcement of rights hereunder, and (ix) subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

      Section 10.12     Interest Rate Limitation.

        Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not

--------------------------------------------------------------------------------

-78-

--------------------------------------------------------------------------------

payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

      Section 10.13     Payments Set Aside.

        To the extent that any payment by or on behalf of the Borrower is made
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

      Section 10.14     Patriot Act Notice.

        Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

(remainder of page left intentionally blank)

--------------------------------------------------------------------------------

-79-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

RUBY TUESDAY, INC.,
as Borrower

By /s/ Marguerite N. Duffy
    Name:  Marguerite N. Duffy
    Title:  Senior Vice President
        [SEAL]
ATTEST:

By /s/ Scarlett May
Secretary


--------------------------------------------------------------------------------

-80-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Administrative Agent

By Laura B. Schmuck
    Name:   Laura B. Schmuck
    Title:  Agency Officer
    Assistant Vice President


--------------------------------------------------------------------------------

-81-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Issuing Bank

By John M. Hall
    Name:   John M. Hall
    Title:  Senior Vice President


--------------------------------------------------------------------------------

-82-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Swingline Lender

By John M. Hall
    Name:   John M. Hall
    Title:  Senior Vice President


--------------------------------------------------------------------------------

-83-

--------------------------------------------------------------------------------


SUNTRUST BANK,
as Issuing Bank

By Charles J. Johnson
    Name:   Charles J. Johnson
    Title:  Managing Director


--------------------------------------------------------------------------------

-84-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as a Lender

By John M. Hall
    Name:   John M. Hall
    Title:  Senior Vice President
Revolving Commitment:    $67,000,000


--------------------------------------------------------------------------------

-85-

--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL
ASSOCIATION,
as a Lender

By Mark S. Supple
    Name:   Mark S. Supple
    Title:  Vice President and Director
Revolving Commitment:    $33,000,000


--------------------------------------------------------------------------------

-86-

--------------------------------------------------------------------------------


SUNTRUST BANK,
as a Lender

By Charles J. Johnson
    Name:   Charles J. Johnson
    Title:  Managing Director
Revolving Commitment:    $30,000,000


--------------------------------------------------------------------------------

-87-

--------------------------------------------------------------------------------


SOUTHTRUST BANK,
as a Lender

By Bradford Vieira
    Name:   Bradford Vieira
    Title:  Vice President
Revolving Commitment:    $20,000,000


--------------------------------------------------------------------------------

-88-

--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By Russel S. Rogers
    Name:   Russell S. Rogers
    Title:  Vice President
Revolving Commitment:    $20,000,000


--------------------------------------------------------------------------------

-89-

--------------------------------------------------------------------------------


BRANCH BANKING AND TRUST
COMPANY, as a Lender

By Michael L. Baker
    Name:   Michael L. Baker
    Title:  Senior Vice President
Revolving Commitment:    $20,000,000


--------------------------------------------------------------------------------

-90-

--------------------------------------------------------------------------------


AMSOUTH BANK
as a Lender

By Matthew B. Ashworth
    Name:   Matthew B. Ashworth
    Title:  Vice President
Revolving Commitment:    $10,000,000


--------------------------------------------------------------------------------

-91-

--------------------------------------------------------------------------------


EXHIBIT A


REVOLVING CREDIT NOTE

$______________ November 19, 2004

        FOR VALUE RECEIVED, the undersigned, Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), hereby promises to pay to ________________ (the
“Lender”) or its registered assigns, at the office of the Lender at 101 N. Tryon
Street, Charlotte, NC 28255-0001, on the Revolving Commitment Termination Date
(as defined in the Amended and Restated Revolving Credit Agreement dated as of
November __, 2004, as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto and Bank of America, N.A.,
as administrative agent for the lenders, the lesser of the principal sum of
$________________ and the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower pursuant to the Credit Agreement, in
lawful money of the United States of America in immediately available funds, and
to pay interest from the date hereof on the principal amount thereof from time
to time outstanding, in like funds, at said office, at the rate or rates per
annum and payable on such dates as provided in the Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrower further promises to pay all costs of
collection, including the reasonable attorneys’ fees of the Lender.

        The Borrower promises to pay interest, on demand, at the Default
Interest (as defined in the Credit Agreement) on the terms and conditions set
forth in the Credit Agreement.

        All borrowings evidenced by this Revolving Credit Note and all payments
and prepayments of the principal hereof and the date thereof shall be endorsed
by the holder hereof on the schedule attached hereto and made a part hereof or
on a continuation thereof which shall be attached hereto and made a part hereof,
or otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.

        This Revolving Credit Note is issued in connection with, and is entitled
to the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. THIS REVOLVING
CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

--------------------------------------------------------------------------------

-Exhibit A-

--------------------------------------------------------------------------------

RUBY TUESDAY, INC.,
By:____________________________
    Name:
    Title:
[SEAL]


--------------------------------------------------------------------------------

-Exhibit A-

--------------------------------------------------------------------------------


LOANS AND PAYMENTS

                       Date Amount and
Type of Loan Payments of
Principal Unpaid Principal
Balance of Note Name of Person
Making Notation

--------------------------------------------------------------------------------

-Exhibit A-

--------------------------------------------------------------------------------


EXHIBIT C


SWINGLINE NOTE

$______________ November 19, 2004

        FOR VALUE RECEIVED, the undersigned, Ruby Tuesday, Inc., a Georgia
corporation (the “Borrower”), hereby promises to pay to Bank of America, N.A.
(the “Swingline Lender”) or its registered assigns, at the office of the Lender
at 101 N. Tryon Street, Charlotte, NC 28255-0001, on the Revolving Credit
Termination Date (as defined in the Amended and Restated Revolving Credit
Agreement dated as of November __, 2004 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto and Bank of
America, N.A., as administrative agent for the lenders, the lesser of the
principal sum of $____________ and the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the Borrower pursuant to the
Credit Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay all costs
of collection, including the reasonable attorneys’ fees of the Swingline Lender.

        The Borrower promises to pay interest, on demand, at the Default
Interest (as defined in the Credit Agreement) on the terms and conditions set
forth in the Credit Agreement.

        All borrowings evidenced by this Swingline Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Swingline Note
and the Credit Agreement.

        This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified. THIS
SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

--------------------------------------------------------------------------------

-Exhibit C-

--------------------------------------------------------------------------------


RUBY TUESDAY, INC.,


By:____________________________
    Name:
    Title:
[SEAL]


--------------------------------------------------------------------------------

-Exhibit C-

--------------------------------------------------------------------------------


LOANS AND PAYMENTS

                       Date Amount and
Type of Loan Payments of
Principal Unpaid Principal
Balance of Note Name of Person
Making Notation

--------------------------------------------------------------------------------

-Exhibit C-

--------------------------------------------------------------------------------


EXHIBIT D


FORM OF
ASSIGNMENT AND ACCEPTANCE

November ___, 2004

        Reference is made to the Amended and Restated Revolving Credit Agreement
dated as of November ___, 2004 (as amended and in effect on the date hereof, the
“Credit Agreement”), among RUBY TUESDAY, INC., a Georgia corporation, the
Lenders from time to time party hereto and Bank of America, N.A., as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

        The Assignor hereby sells and assigns, without recourse, to the Assignee
designated below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Revolving Commitment of the
Assignor on the Assignment Date and Revolving Loans owing to the Assignor which
are outstanding on the Assignment Date, together with the participations in the
LC Exposure and the Swingline Exposure of the Assignor on the Assignment Date,
but excluding accrued interest and fees to and excluding the Assignment Date.
The Assignee hereby acknowledges receipt of a copy of the Credit Agreement. From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.

        This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.4(b) of the Credit Agreement.

        This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of Georgia.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment:
(“Assignment Date”):

--------------------------------------------------------------------------------

-Exhibit D-

--------------------------------------------------------------------------------

  Percentage Assigned of
[Revolving Commitment]
(set forth, to at least
8 decimals, as a percentage of
the aggregate
[Revolving Commitments]
of all Lenders thereunder)


Principal Amount

Facility Assigned
Revolving Loans: $ %

The terms set forth above are hereby agreed to:

[Name of Assignor], as Assignor
By:____________________________
     Name:
     Title:
[Name of Assignee], as Assignee
By:____________________________
     Name:
     Title:

The undersigned hereby consents to the within assignment:

Bank of America, N.A., as Ruby Tuesday, Inc Administrative Agent:
By:____________________________
     Name:
     Title:
By:____________________________
     Name:
     Title:
Bank of America, N.A., as
Issuing Bank:
By:____________________________
     Name:
     Title:


--------------------------------------------------------------------------------

-Exhibit D-

--------------------------------------------------------------------------------


EXHIBIT E


FORM OF
SUBSIDIARY GUARANTY AGREEMENT

        THIS SUBSIDIARY GUARANTY AGREEMENT dated as of November 19, 2004, among
each of the Subsidiaries (each such subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”) of Ruby Tuesday, Inc., a Georgia corporation
(the “Borrower”) from time to time parties hereto, and Bank of America, N.A., a
national banking association as administrative agent (the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement referred to below).

        Reference is made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2004 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), swingline lender (in such capacity, the “Swingline
Lender”) and issuing bank (in such capacity, the “Issuing Bank”). Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

        The Lenders have agreed to make Loans to the Borrower, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Guarantors is a direct or indirect wholly-owned
Subsidiary of the Borrower and acknowledges that it will derive substantial
benefit from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the Issuing Bank. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned on,
among other things, the execution and delivery by the Guarantors of this
Subsidiary Guaranty Agreement. As consideration therefor and in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit, the
Guarantors are willing to execute this Subsidiary Guaranty Agreement.

        Accordingly, the parties hereto agree as follows:

    SECTION 1.        Guaranty. Each Guarantor unconditionally guaranties,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, (a) the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing at the Default Rate
and interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other Obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Administrative Agent
and the Lenders under the

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

Credit Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents; and (c) the due and punctual payment and performance of all
obligations of the Borrower, monetary or otherwise, under each Hedging Agreement
entered into with a counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into (all the monetary and other
obligations referred to in the preceding clauses (a) through (c) being
collectively called the “Guaranteed Obligations”). Each Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Obligation.

    SECTION 2.        Guaranteed Obligations Not Waived. To the fullest extent
permitted by applicable law, each Guarantor waives presentment to, demand of
payment from and protest to the Borrower of any of the Guaranteed Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any Guaranty or any other agreement, including with respect to any
other Guarantor under this Agreement, or (c) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Administrative Agent or any Lender.

    SECTION 3.        Guaranty of Payment. Each Guarantor further agrees that
its guarantee constitutes a guarantee of payment when due and not of collection,
and waives any right to require that any resort be had by the Administrative
Agent or any Lender to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Lender in favor of the Borrower or any other
person.

    SECTION 4.        No Discharge or Diminishment of Guaranty. The obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to the extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of each Guarantor as a matter of law or equity (other
than the indefeasible payment in full in cash of all the Guaranteed
Obligations).

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

    SECTION 5.        Defenses of Borrower Waived. To the fullest extent
permitted by applicable law, each Guarantor waives any defense based on or
arising out of any defense of the Borrower or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower, other than the final and
indefeasible payment in full in cash of the Guaranteed Obligations. The
Administrative Agent and the Lenders may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with the Borrower or any other guarantor, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been fully, finally and indefeasibly paid
in cash. Pursuant to applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Guarantor or guarantor, as the case may be, or any security.

    SECTION 6.        Agreement to Pay; Subordination. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any Lender has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for the benefit of the Lenders in cash the amount of such unpaid
Guaranteed Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent, all rights of such Guarantor against the Borrower arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations. In addition, any indebtedness of the Borrower now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full in cash of the Guaranteed Obligations. If any amount
shall erroneously be paid to any Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of the Borrower, such amount shall be held in trust for the benefit
of the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

    SECTION 7.        Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Lenders will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

    SECTION 8.        Representations and Warranties. Each Guarantor represents
and warrants as to itself that all representations and warranties relating to it
(as a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.

    SECTION 9.        Termination. The guaranties made hereunder (a) shall
terminate when all the Guaranteed Obligations have been paid in full in cash and
the Lenders have no further commitment to lend under the Credit Agreement, the
LC Exposure has been reduced to zero and the Issuing Bank has no further
obligation to issue Letters of Credit under the Credit Agreement and (b) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender or any Guarantor upon the bankruptcy or reorganization
of the Borrower, any Guarantor or otherwise. In connection with the foregoing,
the Administrative Agent shall execute and deliver to such Guarantor or
Guarantor’s designee, at such Guarantor’s expense, any documents or instruments
which such Guarantor shall reasonably request from time to time to evidence such
termination and release.

    SECTION 10.        Binding Effect; Several Agreement; Assignments. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
capital stock or other equity interest of a Guarantor is sold, transferred or
otherwise disposed of pursuant to a transaction permitted by the Credit
Agreement, such Guarantor shall be released from its Guaranteed Obligations
under this Agreement without further action, and upon request of such Guarantor
or the Borrower, the Administrative Agent will execute and deliver to the
Borrower, at the Borrower’s expense, such additional documents, instruments or
agreements (all of which shall be prepared by the Borrower) as the Borrower or
Guarantor shall reasonably request to further evidence the termination of this
Guaranty. This Agreement shall be construed as a separate agreement with respect
to each Guarantor and may be amended, modified, supplemented, waived or released
with respect to any Guarantor without the approval of any other Guarantor and
without affecting the Guaranteed Obligations of any other Guarantor hereunder.

    SECTION 11.        Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder and of the Lenders under the other Loan Documents are cumulative

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver and consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice in similar or other circumstances.

    (b)       Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).


    SECTION 12.        Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.

    SECTION 13.        Notices. All communications and notices hereunder shall
be in writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.

    SECTION 14.        Survival of Agreement; Severability. (a) All covenants,
agreements representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or the other Loan Documents shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making by the Lenders of the Loans and the issuance of the Letters
of Credit by the Issuing Bank regardless of any investigation made by any of
them or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any other fee or amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or the LC Exposure does not equal zero and as long as the Commitments
have not been terminated.

    (b)        In the event one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


    SECTION 15.        Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 10), and
shall become effective as provided in Section 10. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart of this Agreement.

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

    SECTION 16.        Rules of Interpretation. The rules of interpretation
specified in Section 1.4 of the Credit Agreement shall be applicable to this
Agreement.

    SECTION 17.        Jurisdiction; Consent to Service of Process. (a) Each
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any Georgia State court or Federal
court of the United States of America sitting in Atlanta, Georgia, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Georgia State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Guarantor or its properties in the courts
of any jurisdiction.

    (b)        Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any Georgia State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


    (c)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


    SECTION 18.        Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

    SECTION 19.        Waiver of Certain Damages. To the extent permitted by
applicable law, no Guarantor shall assert, and each Guarantor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Subsidiary Guaranty
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or any Letter of Credit or the use of proceeds
thereof.

    SECTION 20.        Additional Guarantors. Pursuant to Section 5.10 of the
Credit Agreement, each Subsidiary Loan Party that was not in existence on the
date of the Credit Agreement is required to enter into this Agreement as a
Guarantor upon becoming Subsidiary Loan Party. Upon execution and delivery after
the date hereof by the Administrative Agent and such Subsidiary Loan Party of an
instrument in the form of Annex 1, such Subsidiary Loan Party shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

    SECTION 21.        Savings Clause. It is the intent of each Guarantor and
the other Loan Parties that each Guarantor’s maximum Guaranteed Obligations
hereunder shall be, but not in excess of:

    (a)        in a case or proceeding commenced by or against any Guarantor
under Title 11 of the United States Code (the “Bankruptcy Code”) on or within
one year from the date on which any of the Guaranteed Obligations are incurred,
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent, the
Lenders or the Issuing Bank) to be avoidable or unenforceable against such
Guarantor under (A) Section 548 of the Bankruptcy Code or (B) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such case
or proceeding by virtue of Section 544 of the Bankruptcy Code; or


    (b)        in a case or proceeding commenced by or against any Guarantor
under the Bankruptcy Code subsequent to one year from the date on which any of
the Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent, the Lenders or the Issuing Bank) to be
avoidable or unenforceable against such Guarantor under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or


    (c)        in a case or proceeding commenced by or against any Guarantor
under any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not


--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent, the Lenders or the Issuing Bank) to be
avoidable or unenforceable against such Guarantor under such law, statute or
regulation including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.


  (The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent, the Lenders or the Issuing Bank) shall be determined in
any such case or proceeding shall hereinafter be referred to as the “Avoidance
Provisions”).


    (d)        To the extent set forth in Section 21(a), (b), and (c), but only
to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance under the Avoidance Provisions, if any Guarantor is not deemed to have
received valuable consideration, fair value or reasonably equivalent value for
the Guaranteed Obligations, or if the Guaranteed Obligations would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
to conduct its business, or cause such Guarantor to have incurred debts (or to
have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions and after giving
effect to the contribution by such Guarantor, the maximum Guaranteed Obligations
for which such Guarantor shall be liable hereunder shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent, the Lenders or the Issuing Bank), as so reduced, to be subject to
avoidance under the Avoidance Provisions. This Section 21 is intended solely to
preserve the rights of the Loan Parties hereunder to the maximum extent that
would not cause the Guaranteed Obligations of such Guarantor to be subject to
avoidance under the Avoidance Provisions, and neither the Guarantors nor any
other Person shall have any right or claim under this Section 21 as against the
Administrative Agent, the Lenders or the Issuing Bank that would not otherwise
be available to such Person under the Avoidance Provisions.


    SECTION 22.        Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and the Issuing Bank are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Lender or the Issuing Bank to or for the credit or the
account of any Guarantor against any or all the Guaranteed Obligations of such
Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender or the Issuing Bank, irrespective of whether or
not such Person shall have made any demand under this Agreement or any other
Loan Document and although such Guaranteed Obligations may be unmatured. The
rights of each Lender and the Issuing Bank under this Section 22 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or the Issuing Bank, as the case may be, may have.

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first above written.

RUBY TUESDAY, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Senior Vice President
RTBD, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   President
RT FINANCE, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
RT FLORIDA EQUITY, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
RT TAMPA FRANCHISE, LP

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
RT NEW YORK FRANCHISE, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
RTGC, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------



RT FRANCHISE ACQUISITION, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
RT SOUTHWEST FRANCHISE, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
RT KENTUCKY RESTAURANT HOLDINGS, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   Senior Vice President
BANK OF AMERICA, N.A., as
Administrative Agent

By:____________________________
      Name:  
      Title:   




[SIGNATURE PAGE TO SUBSIDIARY GUARANTY AGREEMENT]


--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

SCHEDULE I TO THE SUBSIDIARY GUARANTY AGREEMENT

Guarantor(s) Address
Ruby Tuesday, LLC
Attn: Legal Department   150 West Church Avenue
Maryville, TN 37801 
RTBD, Inc.
Attn:   Griffin Corporate Services,                Victoria Garrett   300
Delaware Avenue, 9th Floor   Wilmington, DE 19801  
with a copy to:  
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT FINANCE, INC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT FLORIDA EQUITY, INC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT TAMPA FRANCHISE, LP
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT NEW YORK FRANCISE, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RTGC, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT FRANCHISE ACQUISITION, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT SOUTHWEST FRANCHISE, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------



RT KENTUCKY RESTAURANT
Attn: Legal Department HOLDINGS, LLC  150 West Church Avenue   Maryville, TN
37801

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

ANNEX 1 TO THE SUBSIDIARY GUARANTY AGREEMENT

        SUPPLEMENT NO. [ ] dated as of [ ], to the Subsidiary Guaranty Agreement
(the “Guaranty Agreement”) dated as of November ___, 2004 among each of the
subsidiaries listed on Schedule I thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of RUBY TUESDAY, INC., a Georgia
corporation (the “Borrower”), and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).

    A.        Reference is made to the Amended and Restated Revolving Credit
Agreement dated as of November ___, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and Bank
of America, N.A., as Administrative Agent, swingline lender and issuing bank (in
such capacity, the “Issuing Bank”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

    B.        Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.

    C.        The Guarantors have entered into the Guaranty Agreement in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary Loan
Party that was not in existence or not a Subsidiary Loan Party on the date of
the Credit Agreement is required to enter into the Guaranty Agreement as a
Guarantor upon becoming a Subsidiary Loan Party. Section 20 of the Guaranty
Agreement provides that additional Subsidiaries of the Borrower may become
Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guaranty Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

        SECTION 1. In accordance with Section 20 of the Guaranty Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.

        SECTION 2. The New Guarantor represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

        SECTION 3. This Supplement may be executed in counterparts each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.

        SECTION 4. Except as expressly supplemented hereby, the Guaranty
Agreement shall remain in full force and effect.

        SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

        SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

        SECTION 7. All communications and notices hereunder shall be in writing
and given as provided in Section 13 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to the Borrower.

        SECTION 8. The New Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges actually incurred
of counsel for the Administrative Agent.

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

[Name of New Guarantor]
By:____________________________
      Name:
      Title:
      Address:

BANK OF AMERICA, N.A., as
Administrative Agent
By:____________________________
      Name:
      Title:

--------------------------------------------------------------------------------

-Exhibit E-

--------------------------------------------------------------------------------


EXHIBIT F


FORM OF
INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT

        This INDEMMTY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of
November 19, 2004, among RUBY TUESDAY, INC., a Georgia corporation (the
“Borrower”), each Subsidiary listed on Schedule I hereto (the “Guarantors”),
BANK OF AMERICA, N.A., a national banking association, as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).

        Reference is made to (a) the Amended and Restated Revolving Credit
Agreement dated as of November 19, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and Bank
of America, N.A., as Administrative Agent, swingline lender and issuing bank (in
such capacity, the “Issuing Bank”), and (b) the Subsidiary Guaranty Agreement
dated as November ___, 2004, among the Guarantors and the Administrative Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”). Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

        The Lenders have agreed to make Loans to the Borrower, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Borrower,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The Guarantors have guaranteed such Loans and the other
Guaranteed Obligations (as defined in the Guaranty Agreement) of the Borrower
under the Credit Agreement pursuant to the Guaranty Agreement. The obligations
of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
are conditioned on, among other things, the execution and delivery by the
Borrower and the Guarantors of an agreement in the form hereof.

Accordingly, the Borrower, each Guarantor and the Administrative Agent agree as
follows:

    SECTION 1.        Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable law
(but subject to Section 3), the Borrower agrees that in the event a payment
shall be made by any Guarantor under the Guaranty Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment.

    SECTION 2.        Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3) that, in the event a
payment shall be made by any other Guarantor under the Guaranty Agreement and
such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------

shall be the aggregate net worth of all the Guarantors on the date hereof (or,
in the case of any Guarantor becoming a party hereto pursuant to Section 12, the
date of the Supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 2 shall be subrogated to the rights of such Claiming Guarantor
under Section 1 to the extent of such payment.

    SECTION 3.        Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 1 and 2
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
in cash of the Obligations. No failure on the part of the Borrower or any
Guarantor to make the payments required under applicable law or otherwise shall
in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

    SECTION 4.        Termination. This Agreement shall survive and be in full
force and effect so long as any Obligation is outstanding and has not been
indefeasibly paid in full in cash, and so long as the LC Exposure has not been
reduced to zero or any of the Commitments under the Credit Agreement have not
been terminated, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Lender or any Guarantor upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.

    SECTION 5.        Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

    SECTION 6.        No Waiver; Amendment. (a) No failure on the part of the
Administrative Agent, any Lender or any Guarantor to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by the Administrative Agent, any Lender or any Guarantor preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. None of the Administrative Agent and the Guarantors
shall be deemed to have waived any rights hereunder unless such waiver shall be
in writing and signed by such parties.

        (b)        Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Borrower, the Guarantors and the Administrative Agent, with the
prior written consent of the Required Lenders (except as otherwise provided in
the Credit Agreement).

    SECTION 7.        Notices. All communications and notices hereunder shall be
in writing and given as provided in the Guaranty Agreement and addressed as
specified therein.

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------

    SECTION 8.        Binding Agreement; Assignments. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of the parties that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns. Neither the Borrower nor any Guarantor may assign or transfer any of
its rights or obligations hereunder (and any such attempted assignment or
transfer shall be void) without the prior written consent of the Required
Lenders. Notwithstanding the foregoing, at the time any Guarantor is released
from its obligations under the Guaranty Agreement in accordance with such
Guaranty Agreement and the Credit Agreement, such Guarantor will cease to have
any rights or obligations under this Agreement.

    SECTION 9.        Survival of Agreement; Severability. (a) All covenants and
agreements made by the Borrower and each Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Loan Documents shall be considered to have been relied
upon by the Administrative Agent, the Lenders and each Guarantor and shall
survive the making by the Lenders of the Loans and the issuance of the Letters
of Credit by the Issuing Bank, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loans or any other fee
or amount payable under the Credit Agreement or this Agreement or under any of
the other Loan Documents is outstanding and unpaid or the LC Exposure does not
equal zero and as long as the Commitments have not been terminated.

    (b)        In case one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


    SECTION 10.        Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts) each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall be effective with respect to
any Guarantor when a counterpart bearing the signature of such Guarantor shall
have been delivered to the Administrative Agent. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

    SECTION 11.        Rules of Interpretation. The rules of interpretation
specified in Section 1.4 of the Credit Agreement shall be applicable to this
Agreement.

    SECTION 12.        Additional Guarantors. Pursuant to Section 5.10 of the
Credit Agreement, each Subsidiary Loan Party of the Borrower that was not in
existence or not such a Subsidiary Loan Party on the date of the Credit
Agreement is required to enter into the Guaranty Agreement as Guarantor upon
becoming such a Subsidiary Loan Party. Upon the execution and delivery, after
the date hereof, by the Administrative Agent and such Subsidiary of an
instrument in the form of Annex I hereto, such Subsidiary shall become a

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------

Guarantor hereunder with the same force and effect as if originally named as a
Guarantor hereunder. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first appearing above.

RUBY TUESDAY, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Senior Vice President
ATTEST:

/s/ Scarlett May
(Assistant Secretary)
RUBY TUESDAY, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RTBD, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:   President
RT FINANCE, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RT FLORIDA EQUITY, INC.

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President


--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------



RT TAMPA FRANCHISE, LP

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RT NEW YORK FRANCHISE, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RTGC, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RT FRANCHISE ACQUISITION, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RT SOUTHWEST FRANCHISE, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President
RT KENTUCKY RESTAURANT HOLDINGS, LLC

By:/s/ Marguerite N. Duffy
      Name:  Marguerite N. Duffy
      Title:    Vice President




[SIGNATURE PAGE TO INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT]

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Administrative Agent

By:/s/ Laura B. Schmuck
      Name:  Laura B. Schmuck
      Title:   AGENCY OFFICER
               ASSISTANT VICE PRESIDENT




[SIGNATURE PAGE TO INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT]

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------

SCHEDULE I
TO THE INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT

Guarantor(s) Address
Ruby Tuesday, LLC
Attn: Legal Department   150 West Church Avenue
Maryville, TN 37801 
RTBD, Inc.
Attn:   Griffin Corporate Services,                Victoria Garrett   300
Delaware Avenue, 9th Floor   Wilmington, DE 19801  
with a copy to:  
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT FINANCE, INC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT FLORIDA EQUITY, INC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT TAMPA FRANCHISE, LP
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT NEW YORK FRANCISE, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RTGC, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT FRANCHISE ACQUISITION, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------



RT SOUTHWEST FRANCHISE, LLC
Attn: Legal Department   150 West Church Avenue   Maryville, TN 37801
RT KENTUCKY RESTAURANT
Attn: Legal Department HOLDINGS, LLC  150 West Church Avenue   Maryville, TN
37801

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------


ANNEX I TO
THE INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT

      SUPPLEMENT NO. [     ] dated as of [                          ], to the
Indemnity, Subrogation and Contribution Agreement dated as of November ___, 2004
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Indemnity, Subrogation and Contribution Agreement”) among
RUBY TUESDAY, INC., a Georgia corporation (the “Borrower”), each Subsidiary
listed on Schedule I thereto (the “Guarantors”) and BANK OF AMERICA, N.A., a
national banking association, as administrative agent (the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement referred to below).

    A.        Reference is made to (a) the Amended and Restated Revolving Credit
Agreement dated as of November ___, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”) and Bank
of America, N.A., as the Administrative Agent, swingline lender and issuing bank
(in such capacity, the “Issuing Bank”), and (b) the Subsidiary Guaranty
Agreement dated as November ___, 2004, among the Guarantors and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty Agreement”).

    B.        Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement.

    C.        The Borrower and the Guarantors have entered into the Indemnity,
Subrogation and Contribution Agreement in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit. Pursuant to Section 5.10
of the Credit Agreement, each Subsidiary Loan Party that was not in existence or
not such a Subsidiary Loan Party on the date of the Credit Agreement is required
to enter into the Guaranty Agreement as a Guarantor upon becoming a Subsidiary
Loan Party. Section 12 of the Indemnity, Subrogation and Contribution Agreement
provides that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

    SECTION 1.        In accordance with Section 12 of the Indemnity,
Subrogation and Contribution Agreement, the New Guarantor by its signature below
becomes a Guarantor under the Indemnity, Subrogation and Contribution Agreement
with the same force and effect as if originally named therein as a Guarantor and
the New Guarantor hereby agrees to all the terms and provisions of the
Indemnity, Subrogation and Contribution Agreement applicable to it as Guarantor
thereunder. Each reference to a Guarantor in the Indemnity, Subrogation. and
Contribution Agreement shall be deemed to include the New Guarantor. The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------


    SECTION 2.        The New Guarantor represents and warrants to the
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

    SECTION 3.        This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts) each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signature of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

    SECTION 4.        Except as expressly supplemented hereby, the Indemnity,
Subrogation and Contribution Agreement shall remain in full force and effect.

    SECTION 5.        THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

    SECTION 6.        In case any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

    SECTION 7.        All communications and notices hereunder shall be in
writing and given as provided in Section 7 of the Indemnity, Subrogation and
Contribution Agreement. All communications and notices hereunder to the New
Guarantor shall be given to it at the address set forth under its signature.

    SECTION 8.        The New Guarantor agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

[Name of New Guarantor]
By:____________________________
      Name:
      Title:
      Address:

BANK OF AMERICA, N.A., as
Administrative Agent
By:____________________________
      Name:
      Title:

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------


SCHEDULE I TO SUPPLEMENT NO. ____ TO THE INDEMMTY, SUBROGATION AND
CONTRIBUTION AGREEMENT

Guarantors

Name Address

--------------------------------------------------------------------------------

-Exhibit F-

--------------------------------------------------------------------------------
